



EXHIBIT 10.4
Certain portions of this exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K.
EXECUTION VERSION
AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT
AMONG
CALIFORNIA RESOURCES CORPORATION
AND
THE BACKSTOP PARTIES PARTY HERETO
Dated as of July 24, 2020






--------------------------------------------------------------------------------






TABLE OF CONTENTS
________________________
Page
Section 1.
THE EQUITY RIGHTS OFFERING.    3

Section 2.
THE BACKSTOP COMMITMENTS AND EXPENSE

REIMBURSEMENT.    7
Section 3.
TRANSFER OF BACKSTOP COMMITMENT.    9

Section 4.
BACKSTOP PARTY DEFAULT.    11

Section 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.    12

Section 6.
REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP

PARTIES.    22
Section 7.
ADDITIONAL COVENANTS OF THE COMPANY.    25

Section 8.
ADDITIONAL COVENANTS OF THE BACKSTOP PARTIES.    32

Section 9.
SUPPORT OF PLAN AND RSA.    32

Section 10.
CONDITIONS TO THE OBLIGATIONS OF THE BACKSTOP PARTIES.    32

Section 11.
CONDITIONS TO THE OBLIGATIONS OF THE COMPANY.    34

Section 12.
SURVIVAL.    35

Section 13.
TERMINATION.    35

Section 14.
INDEMNIFICATION OBLIGATIONS.    38

Section 15.
NOTICES.    41

Section 16.
SURVIVAL.    42

Section 17.
ASSIGNMENT; THIRD PARTY BENEFICIARIES.    42

Section 18.
COMPLETE AGREEMENT.    43

Section 19.
GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER OF TRIAL
BY JURY.    43

Section 20.
COUNTERPARTS.    44

Section 21.
CONSENT OR APPROVAL OF THE BACKSTOP PARTIES.    44

Section 22.
AMENDMENTS AND WAIVERS.    44

Section 23.
SPECIFIC PERFORMANCE; DAMAGES.    45

Section 24.
OTHER INTERPRETIVE MATTERS.    45





i

--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS
Term
Section
Adjusted Commitment Percentage
4(a)
Affiliate
3(b)
Affiliate Agreement
5(q)
Agreement
Preamble
Allocation Adjustment Credit
1(d)(2)
Antitrust Laws
7(g)
Backstop Commitment Agreement Order
2(b)
Backstop Commitment Percentage
Recitals
Backstop Commitment Premium
2(b)
Backstop Commitments
2(a)(ii)
Backstop Funding Deadline
1(g)(v)
Backstop Funding Notice
1(g)
Backstop Parties
Preamble
Backstop Party
Preamble
Backstop Party Equity Rights Offering Amount
Recitals
Backstop Party Shares
6(d)
Backstop Party Securities
Recitals
Backstop Transfer Notice
3(a)
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
Business Day
1(d)(3)
Chapter 11 Cases
Recitals
Chosen Courts
19
Code
2(f)
Company
Preamble
Company Board
7(k)(2)
Control
3(b)
Debtors
Preamble
Defaulting Backstop Party
4(a)
Disclosure Statement
7(a)
Disclosure Statement Order
Recitals
Eligible Claims
1(a)
Eligible Holder
1(a)
Eligible Tranche A Claims
1(a)
Eligible Tranche B Claims
1(a)
Eligible Tranche A Holder
1(a)
Eligible Tranche B Holder
1(a)
Eligible Holder Equity Rights Offering Amount
Recitals
Eligible Holder Securities
Recitals
Eligible Tranche A Holder Equity Rights Offering Amount
Recitals
Eligible Tranche A Holder Securities
Recitals
Eligible Tranche B Holder Equity Rights Offering Amount
Recitals
Eligible Tranche B Holder Securities
Recitals





ii

--------------------------------------------------------------------------------





Term
Section
Environmental Law
5(n)
Equity Rights Offering Amount
Recitals
Equity Rights Offering Procedures
1
Equity Rights Offering Securities
1(c)
Equity Rights Offering Subscription Form
1(d)(1)
Funding Account
1(g)(iv)
Funding Amount
1(g)(iii)
Financial Statements
5(i)
Governmental Entity
5(f)
Hazardous Materials
5(n)
HSR Act
7(g)
Indemnified Claim
14(b)
Indemnified Person
14(a)
Indemnifying Party
14(a)
Intellectual Property Rights
5(p)
Intended Tax Treatment
2(f)
Investment Companies
1(g)
Investment Company Act
1(g)
Investor Questionnaire
1(d)(1)
Junior DIP Facility
1(g)
Junior DIP Facility Lender
1(g)
Law
5(f)
Legend
7(e)
Lien
5(v)(i)
Losses
14(a)
Material Adverse Effect
5(f)
Material Contract
5(y)
Non-Defaulting Backstop Party
4(b)
Outside Date
13(a)
Parties
Preamble
Party
Preamble
Per Share Price
Recitals
Permitted Lien
5(v)(i)
Permitted Transferee
3(a)
Person
5(l)
Petition Date
Recitals
Plan
Recitals
Reorganized CRC
Recitals
Reference Date
5(m)
Related Fund
3(b)
Required Backstop Parties
Recitals
RSA
Recitals
Securities Act
6(e)
Subscription Agent
1(d)(1)
Subscription Commencement Date
Recitals





iii

--------------------------------------------------------------------------------





Term
Section
Subscription Expiration Deadline
1(d)(3)
Subscription Record Date
Recitals
Subscription Right
Recitals
Taxes
5(u)(i)
Termination Payment Amount
13(e)
Tranche A Equity Rights Offering Amount
Recitals
Tranche A Equity Rights Offering Securities
Recitals
Tranche A Subscription Right
Recitals
Tranche B Equity Rights Offering Amount
Recitals
Tranche B Equity Rights Offering Securities
Recitals
Tranche B Subscription Right
Recitals
Transaction Expenses
2(g)
Unsubscribed Shares
Recitals







iv

--------------------------------------------------------------------------------






BACKSTOP COMMITMENT AGREEMENT
This AMENDED AND RESTATED BACKSTOP COMMITMENT AGREEMENT (including exhibits and
schedules attached hereto and incorporated herein, this “Agreement”) is made and
entered into as of July 24, 2020, and amends and restates in its entirety the
Backstop Commitment Agreement dated as of July 15, 2020 (the “Original Backstop
Commitment Agreement”) by and among California Resources Corporation, a Delaware
corporation (the “Company”), on behalf of itself and each of its affiliates
listed on Schedule 1 hereto (collectively, together with the Company, the
“Debtors”), on the one hand, and the Backstop Parties set forth on Schedule 2
hereto (as such list may be amended, supplemented or modified from time to time
in accordance with this Agreement, including Sections 3 and 4 hereof) (each
referred to herein, individually, as a “Backstop Party” and, collectively, as
the “Backstop Parties”), on the other hand. The Company and each Backstop Party
is referred to herein, individually, as a “Party” and, collectively, as the
“Parties”. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the RSA (as defined below).
WHEREAS, certain parties hereto entered into the Original Backstop Commitment
Agreement;
WHEREAS, the parties hereto wish to amend and restate the Original Backstop
Commitment Agreement in its entirety;
WHEREAS, the Debtors and the Backstop Parties have entered into a Restructuring
Support Agreement, dated as of July 15, 2020 (such agreement, as may be amended,
restated, supplemented or otherwise modified from time to time, including all
the exhibits thereto, the “RSA”), among the Debtors, the Backstop Parties and
the other parties thereto which provides for, among other things, the
restructuring of the Company’s capital structure and financial obligations
pursuant to a plan of reorganization (as it may be amended, modified or
supplemented from time to time as provided in the RSA, the “Plan”).  As
contemplated by the RSA, the Debtors will commence cases (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101, et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”) (the date of such
filings being referred to herein as the “Petition Date”), and will file and seek
confirmation of the Plan to implement the terms and conditions of the
Restructuring Transactions (as defined in the RSA) consistent with the
Milestones set forth in the RSA;
WHEREAS, subject to the Bankruptcy Court’s entry of an order approving the
Disclosure Statement (the “Disclosure Statement Order”), and the other
conditions specified in Section 10 and Section 11 hereof, on a date that is to
be mutually agreed between the Debtors and the Required Backstop Parties, and in
any event no later than ten calendar days after entry of the Disclosure
Statement Order (such date the “Subscription Commencement Date”) the Debtors
shall offer certain of their creditors the opportunity to subscribe to rights to
purchase shares of New Common Stock pursuant to the Equity Rights Offering (as
defined in the RSA) and this Agreement (excluding New Common Stock issued as the
Backstop Commitment Premium (as defined below))




--------------------------------------------------------------------------------





issued by the Reorganized CRC (as defined in the RSA) on the Plan Effective Date
(as defined in the RSA) in connection with the Equity Rights Offering, which
shall consist of (i) (a) New Common Stock (the “Eligible Tranche A Holder
Securities”) offered to all Eligible Tranche A Holders (as defined below) on the
pro rata basis set forth in the Plan at an aggregate purchase price of $253.125
million (the “Eligible Tranche A Holder Equity Rights Offering Amount”), which
may be subscribed for (a “Tranche A Subscription Right”) by all Eligible Tranche
A Holders (as defined below) of Eligible Tranche A Claims (as defined below) as
of 5:00 p.m. New York City Time on the Subscription Commencement Date, which is
the date and time mutually agreed between the Company and the Required Backstop
Parties for the determination of the holders entitled to participate in the
Equity Rights Offering (the “Subscription Record Date”), and (b) New Common
Stock that shall be subscribed for by certain Backstop Parties pro rata based on
such Backstop Party’s Backstop Commitment Percentage (the “Tranche A Backstop
Party Securities” and, collectively with the Eligible Tranche A Holder
Securities, the “Tranche A Equity Rights Offering Securities”) at an aggregate
purchase price of $151.875 million (the “Tranche A Minimum Allocation” and,
collectively with the Eligible Tranche A Holder Equity Rights Offering Amount,
the “Tranche A Equity Rights Offering Amount”), and in each case which Tranche A
Equity Rights Offering Securities shall be issued at a price per share equal to
$13.00 as may be adjusted pursuant to the RSA (such price, the “Per Share
Price”) and (ii) (a) New Common Stock (the “Eligible Tranche B Holder
Securities” and together with the Eligible Tranche A Holder Securities, the
“Eligible Holder Securities”) offered to all Eligible Tranche B Holders (as
defined below) on the pro rata basis set forth in the Plan at an aggregate
purchase price of $22.5 million (the “Eligible Tranche B Holder Equity Rights
Offering Amount”), which may be subscribed for (a “Tranche B Subscription Right”
and together with the Tranche A Subscription Right, the “Subscription Rights”)
by all Eligible Tranche B Holders (as defined below) of Eligible Tranche B
Claims (as defined below) as of the Subscription Record Date, and (b) New Common
Stock that shall be subscribed for by certain Backstop Parties pro rata based on
such Backstop Party’s Backstop Commitment Percentage (the “Tranche B Backstop
Party Securities” and, collectively with the Eligible Tranche B Holder
Securities, the “Tranche B Equity Rights Offering Securities”) at an aggregate
purchase price of $22.5 million (the “Tranche B Minimum Allocation” and,
collectively with the Eligible Tranche B Holder Equity Rights Offering Amount,
the “Tranche B Equity Rights Offering Amount”), and in each case which Tranche B
Equity Rights Offering Securities shall be issued at the Per Share Price. The
Tranche A Minimum Allocation and the Tranche B Minimum Allocation are
collectively referred to as the “Minimum Allocations”;
WHEREAS, in order to facilitate the Plan and the Equity Rights Offering,
pursuant to this Agreement, and subject to the terms, conditions and limitations
set forth herein, (A) the Company has agreed to consummate the Plan and (B) each
Backstop Party, severally and not jointly, has agreed to purchase from the
Reorganized CRC, on the Plan Effective Date, (i) all Eligible Holder Securities
allocated to such Backstop Party based on its ownership of Eligible Claims (and
on the ownership of Eligible Claims owned by certain of its Related Funds as
provided on Schedule 2 , to the extent such Subscription Rights and associated
Eligible Claims are held by its Related Funds as of the Subscription Record
Date), (ii) such Backstop Party’s percentage of the Unsubscribed


2

--------------------------------------------------------------------------------





Shares (as defined below), as set forth on Schedule 2, opposite such Backstop
Party’s name (as amended, supplemented or modified from time to time in
accordance this Agreement, including Sections 3 and 4 hereof) its “Backstop
Commitment Percentage”), and (iii) such Backstop Party’s percentage of (x) all
Tranche A Backstop Party Securities and Tranche B Backstop Party Securities
(collectively with the Unsubscribed Shares, the “Backstop Party Securities”), as
applicable, and in the case of the Minimum Allocations, in the amounts set forth
for each Backstop Party in the columns titled Tranche A Minimum Allocation and
Tranche B Minimum Allocation on Schedule 2 hereto; and (y) all Eligible Holder
Securities that are not purchased by other Eligible Holders (as defined below)
pursuant to the Equity Rights Offering (the “Unsubscribed Shares”);
WHEREAS, as consideration for their respective Backstop Commitments, the Company
has agreed, subject to the terms, conditions and limitations set forth herein,
to pay the Backstop Parties, on the Plan Effective Date, the Backstop Commitment
Premium (as defined below);
WHEREAS, for purposes of this Agreement, “Required Backstop Parties” shall mean
Backstop Parties holding at least 50.0% in aggregate amount of the Backstop
Commitments of all Backstop Parties as of the date on which the consent, waiver
or approval is solicited (excluding any Defaulting Backstop Parties and their
corresponding Backstop Commitments).
NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the Company and the Backstop Parties agree as follows:
Section 1.    THE EQUITY RIGHTS OFFERING. Subject to the terms and conditions
hereof, the Equity Rights Offering will be conducted in accordance with the 1145
Equity Rights Offering Procedures and 4(a)(2) Equity Rights Offering Procedures
in forms to be agreed (together, the “Equity Rights Offering Procedures”) and as
follows:
(a)    Pursuant to the RSA and the Plan, (i) each holder of record of 2017 Term
Loan Claims (as defined in the RSA) (each such holder, an “Eligible Tranche A
Holder”) as of the Subscription Record Date will receive Tranche A Subscription
Rights with respect to the claims held of record by such Eligible Tranche A
Holder as of the Subscription Record Date (such claims being “Eligible Tranche A
Claims”) to subscribe for its pro rata share (measured as the principal and
accrued and unpaid interest amount of Eligible Tranche A Claims of the
respective Class (as defined in the RSA) held by such Eligible Tranche A Holder
as compared to the aggregate principal and accrued and unpaid interest amount
relating to such Eligible Tranche A Claims of the respective Class held by all
Eligible Tranche A Holders of the respective Class) of the Eligible Tranche A
Holder Securities subject to certain other customary representations and
warranties and (ii) each holder of record of Deficiency/Unsecured Debt Claims
(as defined in the RSA) (each such holder, an “Eligible Tranche B Holder” and
together with the Eligible Tranche A Holders, the “Eligible Holders”) as of the
Subscription Record Date will receive Tranche


3

--------------------------------------------------------------------------------





B Subscription Rights with respect to the claims held of record by such Eligible
Tranche B Holder as of the Subscription Record Date (such claims being “Eligible
Tranche B Claims” and together with the Eligible Tranche A Claims, the “Eligible
Claims”) to subscribe for its pro rata share (measured as the principal and
accrued and unpaid interest amount of Eligible Tranche B Claims of the
respective Class held by such Eligible Tranche B Holder as compared to the
aggregate principal and accrued and unpaid interest amount relating to such
Eligible Tranche B Claims of the respective Class held by all Eligible Tranche B
Holders of the respective Class) of the Eligible Tranche B Holder Securities
subject to certain other customary representations and warranties.
(b)    Subject to the terms and conditions of this Agreement, the Company hereby
undertakes to offer (i) Eligible Holder Securities for subscription by the
applicable Eligible Holders of the applicable Eligible Claims pursuant to the
Equity Rights Offering Procedures and the Plan as set forth in this Agreement
and (ii) Backstop Party Securities for subscription by the applicable Backstop
Parties pursuant to the RSA and the Plan as set forth in this Agreement.
(c)    The Debtors will issue Subscription Rights to the applicable Backstop
Parties and the other Eligible Holders to purchase the applicable Tranche A
Equity Rights Offering Securities and/or Tranche B Equity Rights Offering
Securities (collectively, the “Equity Rights Offering Securities”) at the Per
Share Price on the terms set forth herein. Each Eligible Holder of Eligible
Claims as of the Subscription Record Date will receive a Subscription Right to
subscribe for its share of the applicable Eligible Holder Securities at the Per
Share Price and each Backstop Party will receive a Subscription Right to
subscribe for (i) its pro rata share of the applicable Backstop Party Securities
and (ii) its pro rata share of any Unsubscribed Shares based on such Backstop
Party’s Backstop Commitment Percentage, in each case, as set forth on Schedule
2.
(d)    (1) The Debtors will provide, or cause to be provided, to each Eligible
Holder of Eligible Claims a subscription form in accordance with the Equity
Rights Offering Procedures (the “Equity Rights Offering Subscription Form”),
whereby each Eligible Holder of its applicable Eligible Claims may exercise its
Subscription Rights in whole or in part, provided that such Eligible Holder of
such Eligible Claims (i) timely and properly executes and delivers to the
subscription agent for the Equity Rights Offering selected by the Company (the
“Subscription Agent”) in advance of the Subscription Expiration Deadline (as
defined below) its Equity Rights Offering Subscription Form (with accompanying
IRS Form W-9 or appropriate IRS Form W-8, as applicable, and, to the extent such
Eligible Holders are participating in the Equity Rights Offering pursuant to the
4(a)(2) Equity Rights Offering Procedures, the investor questionnaire in the
form attached to the 4(a)(2) Equity Rights Offering Procedures (the “Investor
Questionnaire”)) and (ii) (A) if such Eligible Holder is not a Backstop Party,
such Eligible Holder pays the aggregate purchase price of the Equity Rights
Offering


4

--------------------------------------------------------------------------------





Securities elected to be purchased by the Eligible Holder of Eligible Claims by
wire transfer of immediately available funds prior to the Subscription
Expiration Deadline to an account established by the Subscription Agent for the
Equity Rights Offering or (B) if such Eligible Holder is a Backstop Party, such
Backstop Party pays, in accordance with Section 1(g), the aggregate purchase
price of its Equity Rights Offering Securities and those Equity Rights Offering
Securities to be purchased by such Backstop Party, as provided on Schedule 2, as
applicable, including with respect to Subscription Rights allocated to certain
of its Related Funds to the extent such Subscription Rights and associated
Eligible Claims are held by its Related Funds as of the Subscription Record
Date.
(2)    In advance of the Subscription Expiration Deadline, (A) the Debtors shall
deliver to each Backstop Party a notice setting forth such Backstop Party’s
allocation of (i) the Eligible Holder Securities for which it may exercise its
Subscription Rights and (ii) Backstop Party Securities, in accordance with
Section 2(c) and (B) each Backstop Party shall, on or prior to the Subscription
Expiration Deadline, exercise in full its rights to purchase such allocated
portion of the Equity Rights Offering Securities, pursuant to the procedures set
forth in the preceding clause (1) and the Equity Rights Offering Procedures,
subject to payment in accordance with Section 1(g), provided that such Backstop
Party’s cash purchase obligation shall be net of the amount set forth next to
such Backstop Party’s name in the column titled “Allocation Adjustment Credit”
on Schedule 2 hereto (such amount, the “Allocation Adjustment Credit”). For the
avoidance of doubt, each Backstop Party shall fully exercise all Subscription
Rights allotted to it for the purchase of the applicable Equity Rights Offering
Securities.
(3)    For purposes of this Agreement, the “Subscription Expiration Deadline”
means 5:00 p.m. New York City time on such date that is 28 calendar days from
(and including) the Subscription Commencement Date or such other date as the
Company, subject to the approval of the Required Backstop Parties may specify in
a notice provided to the Eligible Holders of Eligible Claims before 9:00 a.m.
New York City time on the Business Day before the then-effective Subscription
Expiration Deadline. For purposes of this Agreement, “Business Day” means any
day of the year on which national banking institutions in New York City are open
to the public for conducting business and are not required or authorized to
close.
(e)    The Reorganized CRC will issue Equity Rights Offering Securities
consisting of New Common Stock to the Eligible Holders of Eligible Claims with
respect to which Subscription Rights were validly exercised by such Eligible
Holders of Eligible Claims upon the Plan Effective Date. The portion of Equity
Rights Offering Securities issued to an Eligible Holder who elects to acquire
such Equity Rights Offering Securities shall be rounded down to the nearest
whole share.
(f)    If the Subscription Agent for any reason does not receive from an
Eligible Holder of Eligible Claims both a timely and duly completed Equity
Rights Offering Subscription Form (with accompanying IRS Form W-9 or appropriate
Form W-8, as applicable) and timely payment for the Equity Rights Offering
Securities being purchased


5

--------------------------------------------------------------------------------





by such Eligible Holder of Eligible Claims, the Equity Rights Offering
Procedures shall provide that, unless otherwise approved by the Company and the
Required Backstop Parties, such Eligible Holder of Eligible Claims shall be
deemed to have relinquished and waived its right to participate in the Equity
Rights Offering.
(g)    As soon as reasonably practicable following the Subscription Expiration
Deadline (but no later than five (5) Business Days following the Subscription
Expiration Deadline), the Company hereby agrees and undertakes to deliver to
each Backstop Party by email delivery a written notice (the “Backstop Funding
Notice”) of: (i) the number of Eligible Holder Securities that such Backstop
Party has subscribed to purchase pursuant to such Backstop Party’s Equity Rights
Offering Subscription Form (including, for the avoidance of doubt, those Equity
Rights Offering Securities to be purchased by such Backstop Party, as provided
on Schedule 2, as applicable, pursuant to certain Subscription Rights allocated
to certain of its Related Funds to the extent such Subscription Rights and
associated Eligible Claims are held by its Related Funds as of the Subscription
Record Date) and the aggregate purchase price therefor; (ii) the aggregate
number of Backstop Party Securities that such Backstop Party is required to
purchase pursuant to the terms of this Agreement in accordance with such
Backstop Party’s Backstop Commitment Percentage; (iii) the aggregate number of
Unsubscribed Shares to be issued and sold by the Reorganized CRC to such
Backstop Party based upon each Backstop Party’s Backstop Commitment Percentage
and the aggregate purchase price therefor (together with the amounts referenced
in (i) and (ii), such Backstop Party’s “Funding Amount”); (iv) wire instructions
for a segregated account (the “Funding Account”) established with an escrow
agent or the Subscription Agent reasonably acceptable to the Required Backstop
Parties to which such Backstop Party shall deliver an amount equal to its
Funding Amount; and (v) the estimated deadline for delivery of the Funding
Amount which shall be no greater than five (5) Business Days before the expected
Plan Effective Date (the “Backstop Funding Deadline”); provided that the
Backstop Funding Deadline shall be a minimum of five (5) Business Days after the
date of such notice (unless an earlier date is required to ensure the Backstop
Funding Deadline is no more than three (3) Business Days before the expected
Plan Effective Date). Each Backstop Party (other than those that are registered
investment companies (“Investment Companies”) under the Investment Company Act
of 1940, as amended (the “Investment Company Act”)) shall deliver and pay its
applicable Funding Amount by wire transfer in immediately available funds in
U.S. dollars into the Funding Account by the Backstop Funding Deadline Account;
provided that any Backstop Party with an Allocation Adjustment Credit may apply
such credit in lieu of payment of a corresponding portion of such Backstop
Party’s aggregate cash purchase price. On the Plan Effective Date, each Backstop
Party that is an Investment Company shall deliver and pay its respective Funding
Amount by wire transfer of immediately available funds in U.S. dollars to a
segregated bank account of the Company or make other arrangements that are
reasonably acceptable to the applicable Investment Company and the Company, in
satisfaction of such Backstop Party’s Backstop Commitment and its obligations to
fully exercise its Subscription Rights. If this Agreement is terminated pursuant
to Section 13 after such delivery, all funds delivered by the Backstop Parties
shall be released to the applicable Backstop Party, without any interest accrued
thereon, promptly following such


6

--------------------------------------------------------------------------------





termination. Notwithstanding the foregoing, for administrative convenience, at
the direction and option of any lender under the Junior DIP Facility (a “Junior
DIP Facility Lender”) that is also a Backstop Party or a Related Fund of any
Backstop Party, may elect by written direction to the Company reasonably prior
to the Funding Deadline that all or a portion of the cash to be received by such
Junior DIP Facility Lender on account of the principal amount of Junior DIP
Obligations owed to it shall be set off or otherwise applied on a dollar for
dollar basis towards the cash payment obligations of such Backstop Party or
Related Fund under this Agreement, pursuant to such documentation as the Company
may reasonably require to evidence the discharge of the applicable Junior DIP
Obligations to the extent of the amounts so applied; provided further for the
avoidance of doubt, that such obligations may be applied to satisfy the
obligations of any Related Funds of such Backstop Party, at the option thereof.
(h)    The Equity Rights Offering will be conducted in reliance upon one or more
exemptions from registration under the Securities Act, which will include the
exemption provided in Section 1145 of the Bankruptcy Code to the fullest extent
available and, to the extent such exemption is not available (and in the
proportion required to preserve the availability of such exemption under Section
1145 of the Bankruptcy Code), the exemption from registration set forth in
Section 4(a)(2) of the Securities Act and/or Regulation D promulgated thereunder
or another available exemption from registration under the Securities Act, and
the Disclosure Statement shall include an appropriate statement to such effect.
The offer and sale of the Unsubscribed Shares purchased by the Backstop Parties
pursuant to this Agreement will be made in reliance on the exemption from
registration provided by Section 4(a)(2) of the Securities Act or another
available exemption from registration under the Securities Act, and the
Disclosure Statement shall include a statement to such effect.
Section 2.    THE BACKSTOP COMMITMENTS AND EXPENSE REIMBURSEMENT.
(a)    On the basis of the representations and warranties contained herein, but
subject to the conditions set forth in Section 10, each of the Backstop Parties,
severally and not jointly, agrees to:
(i)    subscribe for, in accordance with Section 1(d)(2), and purchase, in
accordance with Section 1(g), the Eligible Holder Securities allocated to such
Backstop Party and the Backstop Party Securities allocated to such Backstop
Party, in each case at the aggregate purchase price therefor based upon the Per
Share Price; and
(ii)    purchase, in accordance with Section 1(g), its Backstop Commitment
Percentage of the Unsubscribed Shares of the Equity Rights Offering Securities,
at the aggregate purchase price therefor based upon the Per Share Price
(together with its commitment pursuant to Section 2(a)(i), the “Backstop
Commitments”).


7

--------------------------------------------------------------------------------





(b)    On the basis of the representations and warranties herein contained, and
subject to the entry by the Bankruptcy Court of the order to assume this
Agreement in a form to be agreed (the “Backstop Commitment Agreement Order”), as
consideration for the Backstop Commitments and the other undertakings of the
Backstop Parties herein, the Reorganized CRC will pay to all Backstop Parties,
in the aggregate, on the Plan Effective Date, a nonrefundable aggregate premium
in an amount equal to 10% of the Equity Rights Offering Amount (the “Backstop
Commitment Premium”) at the same Per Share Price as paid in the Equity Rights
Offering, which Backstop Commitment Premium shall be deemed fully earned by the
Backstop Parties upon the execution of this Agreement, in the form of shares of
New Common Stock (issued at the Per Share Price). Each Backstop Party may, in
its sole discretion, designate any of its Affiliates to receive some or all of
its pro rata portion of the Backstop Commitment Premium. Subject only to the
approval of this Agreement by the Bankruptcy Court, Backstop Commitment Premium
shall be allocated to the Backstop Parties pro rata based on the percentages set
forth in the column titled “Backstop Commitment Premium” on Schedule 2 hereto.
Subject only to the approval of this Agreement by the Bankruptcy Court, the
Backstop Commitment Premium shall constitute an allowed administrative expense
of the Debtors’ estate under Sections 503(b) and 507 of the Bankruptcy Code,
which, for the avoidance of doubt, shall be pari passu with all other
administrative expenses of the Debtors’ estate.
(c)    On the Plan Effective Date, the Backstop Parties will purchase, and the
Reorganized CRC will sell to the Backstop Parties, only such amount of Equity
Rights Offering Securities and Unsubscribed Shares as is listed in the Backstop
Funding Notice and for which a Backstop Party has funded its Funding Amount,
without prejudice to the rights of the Reorganized CRC or the Backstop Parties
to seek later an upward or downward adjustment if the amount of Equity Rights
Offering Securities or Unsubscribed Shares in such Backstop Funding Notice is
inaccurate and in such event, the respective obligations to fund additional
purchase price or issue additional Equity Rights Offering Securities or
Unsubscribed Shares shall survive notwithstanding such Backstop Funding Notice.
(d)    Delivery of the Unsubscribed Shares and Equity Rights Offering Securities
will be made by the Reorganized CRC to the respective Backstop Parties on the
Plan Effective Date upon the release of the Funding Amount of each Backstop
Party from the Funding Account, upon which time such funds shall be delivered to
the Reorganized CRC by wire transfer of immediately available funds to the
account specified by the Reorganized CRC to the Backstop Parties at least twenty
four (24) hours in advance.
(e)    Delivery of the shares in connection with the Backstop Commitment Premium
will be made by the Reorganized CRC to the respective Backstop Parties on the
Plan Effective Date.
(f)    Tax Treatment. Each of the parties intends that, for U.S. federal income
tax purposes, the Backstop Commitment Premium and the Termination Payment Amount
(as defined below) shall be treated as a “put premium” paid to the Backstop
Parties (the


8

--------------------------------------------------------------------------------





“Intended Tax Treatment”). Each party shall file all tax returns consistent
with, and take no position inconsistent with such treatment (whether in audits,
tax returns or otherwise) unless required to do so pursuant to a “determination”
within the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as
amended (the “Code”).
(g)    In accordance with and subject to the Backstop Commitment Agreement
Order, the Debtors agree to pay, in accordance with Section 2(h) below, all of
the reasonable and documented fees and expenses incurred by the Backstop Parties
before, on or after the date hereof related to the Restructuring Transactions
for which invoices (which shall not be required to contain time detail) or
receipts are forwarded to the Company and not otherwise paid pursuant to the RSA
or in connection with the Chapter 11 Cases, including (x) the reasonable and
documented fees and expenses of the Ad Hoc Group Advisors (as defined in the
RSA) and (y) any filing fees or other costs, fees or expenses associated with
the matters contemplated by Section 7(h) or 8(a) but, for the avoidance of
doubt, not including any success, transaction or similar fees unless set forth
in written agreements approved by the Company (collectively, “Transaction
Expenses”). The reimbursement of such Transaction Expenses shall, pursuant to
the Backstop Commitment Agreement Order, constitute allowed administrative
expenses against each of the Debtors’ estates under sections 503(b) and 507 of
the Bankruptcy Code, which, for the avoidance of doubt, shall be pari passu with
all other administrative expenses of the Debtors’ estate.
(h)    The reimbursement of Transaction Expenses as described in Section 2(g)
above shall be paid in cash in accordance with the terms set forth in the RSA in
respect of the Consenting Parties Fees and Expenses (as defined in the RSA).
Section 3.    TRANSFER OF BACKSTOP COMMITMENT.
(a)    Each Backstop Party’s Backstop Commitment shall be transferable, in whole
or in part, to a Permitted Transferee (as defined below) or pursuant to Section
3(b); provided that the transferring Backstop Party shall give notice of its
intent to transfer its Backstop Commitment (other than to a Related Fund (as
defined below) or any other Backstop Party), whether in whole or in part
(“Backstop Transfer Notice”), to the Company and the non-transferring Backstop
Parties, and each such non-transferring Backstop Party shall have a right, but
not an obligation, for a period of five (5) days following receipt of the
Backstop Transfer Notice to purchase its pro rata share thereof based on the
proportion of its Backstop Commitment to the aggregate amount of Backstop
Commitments of all non-transferring Backstop Parties purchasing such
transferring Backstop Party’s Backstop Commitment, on the terms described in the
Backstop Transfer Notice. If any non-transferring Backstop Party does not elect
to purchase its full pro rata share of the Backstop Commitment offered in the
Backstop Transfer Notice, then within five (5) days after the expiration of the
initial five (5) day period, the transferring Backstop Party shall notify each
non-transferring Backstop Party that elected to purchase its full pro rata share
of the Backstop Commitment proposed to be transferred and each such
non-transferring Backstop Party shall have a right, but not an obligation, for a
period of five (5) days following receipt of such notice to purchase its


9

--------------------------------------------------------------------------------





pro rata share of such unsubscribed portion of the Backstop Commitments proposed
to be transferred in such Backstop Transfer Notice based on the proportion of
its Backstop Commitment to the aggregate amount of Backstop Commitments of all
non-transferring Backstop Parties that exercise their respective rights to
purchase such transferring Backstop Party's Backstop Commitment in full, on the
terms described in the Backstop Transfer Notice. In the event that following the
elections described above, the non-transferring Backstop Parties do not elect to
purchase all of the Backstop Commitment offered in the Backstop Transfer Notice,
the transferring Backstop Party shall have the right to complete such transfer
to any such Permitted Transferee at a price no lower than the price set forth in
the Backstop Transfer Notice and on other terms and conditions that are at least
as favorable in the aggregate to such transferring Backstop Party as such other
terms and conditions set forth in the Backstop Transfer Notice. Any Permitted
Transferee of a Backstop Commitment shall agree in writing to be bound by the
representations, warranties, covenants and obligations of such transferring
Backstop Party under this Agreement and the RSA and any Permitted Transferee
(other than a Related Fund or any other Backstop Party) shall, as a condition of
such transfer, provide the Company and the non-transferring Backstop Parties
with evidence reasonably satisfactory to the Company that such transferee is
reasonably capable of fulfilling such obligations, including such financial
information as may reasonably be requested by the Company demonstrating the
ability of such Permitted Transferee to fund the entire amount of its existing
Backstop Commitment plus the amount of the Backstop Commitment transferred to
such Permitted Transferee. A transfer of a Backstop Commitment to one or more
Permitted Transferees shall also transfer a ratable portion of the transferring
Backstop Party’s Tranche A Minimum Allocation, Tranche B Minimum Allocation,
Backstop Commitment Premium Amount, Allocation Adjustment Credit and Termination
Payment Amount. The Company shall maintain an updated copy of the Backstop
Commitment Schedule to reflect such transfers as occur from time to time. For
purposes of this Agreement, “Permitted Transferee” means (i) a Related Fund,
(ii) any other Backstop Party and (iii) any other person that is a party to the
RSA or executes a joinder thereto with the consent (not to be unreasonably
withheld, conditioned or delayed) of the Required Backstop Parties and the
Company (including, as part of such joinder, making the necessary
representations and warranties under this Agreement); provided, that absent such
consent, such transferee shall be deemed a Permitted Transferee to the extent
such proposed transferee deposits with the Subscription Agent or escrow agent,
pursuant to escrow arrangements satisfactory to the Company, a Funding Amount
sufficient, in the reasonable determination of the Company, to satisfy the
transferring Backstop Party’s obligations under this Agreement.
(b)    Notwithstanding the foregoing, (i) a Backstop Party or any Affiliates (as
defined below) thereof may assign its Backstop Commitment and Subscription
Rights to any other Backstop Party without submitting a Backstop Transfer Notice
or complying with the terms of clause (a) above, in which case such assigning
Backstop Party shall notify the Company reasonably promptly, and (ii) a Backstop
Party or any Affiliates thereof may assign its Backstop Commitment and
Subscription Rights to any fund, account (including any separately managed
accounts) or investment vehicle that is controlled, managed, advised or
sub-advised by such Backstop Party, an Affiliate thereof


10

--------------------------------------------------------------------------------





or the same investment manager, advisor or subadvisor as the Backstop Party or
an Affiliate of such investment manager, advisor or subadvisor (each, a “Related
Fund”) without submitting a Backstop Transfer Notice or complying with the terms
of the preceding clause (a), in which case such assigning Backstop Party shall
notify the Company and the non-transferring Backstop Parties and such Related
Fund transferee shall agree in writing to be bound by the representations,
warranties, covenants and obligations of such transferring Backstop Party under
this Agreement and the RSA, shall make the representations set forth in Section
6 hereof as of the date of such transfer as if it was a Backstop Party, and
shall, as a condition of such transfer, provide the Company and the applicable
non-transferring Backstop Parties with evidence reasonably satisfactory to them
that such transferee is reasonably capable of fulfilling such obligations.
Solely in the case of transfers to a Related Fund, the assigning Backstop Party
shall remain fully obligated for its Backstop Commitment (which, for the
avoidance of doubt, includes such assigned amount). For purposes of this
Agreement, (i) “Affiliate” shall mean with respect to any specified Person (as
defined below), any other Person that, at the time of determination, directly or
indirectly through one or more intermediaries, Controls (as defined below), is
Controlled by or is under common Control with such specified Person and (ii)
“Control” shall mean, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The terms “Controlled
by,” “Controlled” and “under common Control with” shall have correlative
meanings.
(c)    Any transferee pursuant to clauses (a) and (b) above shall be deemed a
Backstop Party, subject to the terms hereof. Notwithstanding anything to the
contrary set forth herein, the transfer of any Claims by any Backstop Party
shall not have any effect on a Backstop Party’s Backstop Commitment Percentage.
(d)    Furthermore, each Backstop Party shall have the right to designate by
written notice to the Company no later than two (2) Business Days prior to the
Plan Effective Date that some or all of the Backstop Party Shares be issued in
the name of, and delivered to, one or more of its Affiliates or Related Funds
upon receipt by the Company of payment therefor in accordance with the terms
hereof, which notice of designation shall (i) be addressed to the Company and
signed by such Backstop Party and each such Affiliate or Related Fund, (ii)
specify the number of Backstop Party Shares to be delivered to or issued in the
name of such Affiliate or Related Fund and (iii) contain a confirmation by each
such Affiliate or Related Fund of the accuracy of the necessary representations
and warranties set forth in Section 6 hereof, as if such Affiliate or Related
Fund was a Backstop Party.
(e)    Any transfer in violation of these transfer procedures shall be void ab
initio; provided that a transfer shall not be void ab initio solely on account
of a failure of a Backstop Party to provide the Company or the non-transferring
Backstop Parties, with the Backstop Transfer Notice.
Section 4.    BACKSTOP PARTY DEFAULT. Any Backstop Party, on a several and not
joint basis, that fails to timely fund its Backstop Commitment by


11

--------------------------------------------------------------------------------





the Backstop Funding Deadline or fully exercise all Subscription Rights held by
it in the Equity Rights Offering (but for the avoidance of doubt, no Backstop
Party shall be liable for any default of any other Backstop Party pursuant to
this Agreement) after written notice thereof and a 2 (two) Business Day
opportunity to cure (a “Defaulting Backstop Party”) will be liable for the
consequences of its breach and the Company may enforce rights of money damages
and/or specific performance upon the failure to timely fund by the Defaulting
Backstop Party. Each Backstop Party that is not a Defaulting Backstop Party
(each, a “Non-Defaulting Backstop Party”) shall have the right, but not the
obligation, to assume its Adjusted Commitment Percentage (or such other
proportion as agreed by the Non-Defaulting Backstop Parties) of such Defaulting
Backstop Party’s Backstop Commitment. For this purpose, the “Adjusted Commitment
Percentage” means, with respect to any Non-Defaulting Backstop Party, a
fraction, expressed as a percentage, the numerator of which is the Backstop
Commitment Percentage of such Non-Defaulting Backstop Party and the denominator
of which is the aggregate Backstop Commitment Percentages of all Non-Defaulting
Backstop Parties. No Defaulting Backstop Party shall be entitled to any portion
of the Backstop Commitment Premium (as defined in the Backstop Commitment Term
Sheet referred to in the RSA) and all distributions of New Common Stock
distributable to a Defaulting Backstop Party, including on account of the
Backstop Commitment Premium, shall be either (i) to the extent assumed by
Non-Defaulting Backstop Parties, re-allocated contractually and turned over as
liquidated damages (including any Backstop Commitment Premium) to those
Non-Defaulting Backstop Parties that have elected to subscribe for their full
Adjusted Commitment Percentage, or (ii) if not assumed by the Non-Defaulting
Backstop Parties, forfeited and retained by the Company, as applicable.
Section 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to, and agrees with, the Backstop Parties as set forth
below. Except for representations, warranties and agreements that are expressly
limited as to their date, each representation, warranty and agreement is made as
of the date hereof.
(a)    Organization and Qualification. Each of the Company and its subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
its respective jurisdiction of incorporation or organization and has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now conducted in all material respects and (ii) is duly
qualified or authorized to do business and is in good standing under the laws of
each jurisdiction in which it owns or leases real property or in which the
conduct of its business or the ownership of its properties requires such
qualification or authorization, in each case except where the failure to be so
qualified, authorized or in good standing would not be reasonably likely to
result in a Material Adverse Effect.


12

--------------------------------------------------------------------------------





(b)    Power and Authority.
(i)    The Company has the requisite corporate power and authority to enter
into, execute and deliver this Agreement and any other agreements contemplated
herein or in the Plan and, subject to entry of the Backstop Commitment Agreement
Order, the Confirmation Order (as defined in the RSA) and consummation of the
Plan, to perform its obligations hereunder and under any other agreements
contemplated herein or in the Plan, including, to issue the Subscription Rights
and the Equity Rights Offering Securities. The Company has taken all necessary
corporate action required for the due authorization, execution, delivery and
performance by it of this Agreement and any other agreements contemplated herein
or in the Plan, and, subject to entry of the Backstop Commitment Agreement
Order, following the entry of the Confirmation Order will have taken all
necessary corporate action required to perform its obligations hereunder and
under any other agreements contemplated herein or in the Plan, including, to
issue the Subscription Rights and the Equity Rights Offering Securities.
(ii)    The Company has the requisite corporate power and authority to file the
Plan with the Bankruptcy Court and, subject to entry of the Backstop Commitment
Agreement Order, the Confirmation Order and consummation of the Plan, to perform
its obligations thereunder, and will have taken all necessary corporate action
required for the due authorization, execution, delivery and performance by it
under the Plan.
(c)    Execution and Delivery; Enforceability. This Agreement and any other
agreements contemplated herein has been and will be, duly and validly executed
and delivered by the Company, and, subject to entry of the Backstop Commitment
Agreement Order, the Confirmation Order and consummation of the Plan, each of
this Agreement and any other agreements contemplated herein and the Plan
constitutes or will constitute the valid and binding obligations of the Company
and the Reorganized CRC, enforceable against the Company and the Reorganized CRC
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws or by equitable principle
relating to enforceability.
(d)    Authorized Capital. Upon the Plan Effective Date, the authorized capital
of the Reorganized CRC shall be consistent with the terms of the Plan and
Disclosure Statement (as defined below) and the issued and outstanding Equity
Rights Offering Securities of the Reorganized CRC shall be consistent with the
terms of the Plan and Disclosure Statement.
(e)    Issuance. The distribution of the Subscription Rights and, subject to
entry of the Backstop Commitment Agreement Order, the Confirmation Order and
consummation of the Plan, the issuance of the Equity Rights Offering Securities,
including the New Common Stock subscribed for by the Backstop Parties in the
Equity Rights Offering, the Unsubscribed Shares and the shares issued pursuant
to the Backstop


13

--------------------------------------------------------------------------------





Commitment Premium, will have been duly and validly authorized and, when the
Equity Rights Offering Securities are issued and delivered against payment
therefor in the Equity Rights Offering or to the Backstop Parties hereunder,
will be duly and validly issued and outstanding, fully paid, non-assessable and
free and clear of all Taxes, liens, pre-emptive rights, rights of first refusal,
subscription and similar rights, except as set forth herein, and other than
liens pursuant to applicable securities laws.
(f)    No Conflict. The distribution of the Subscription Rights, and, subject to
entry of the Confirmation Order and consummation of the Plan, the sale, issuance
and delivery of the Equity Rights Offering Securities upon exercise of the
Subscription Rights, the consummation of the Equity Rights Offering by the
Reorganized CRC, the sale, issuance and delivery of the Unsubscribed Shares
pursuant to the terms hereof, and the execution and delivery (or, with respect
to the Plan, the filing with the Bankruptcy Court) by the Company of this
Agreement and the Plan and compliance by it with all of the provisions hereof
and thereof and the consummation of the transactions contemplated hereby and
thereby: (i) will not conflict with or result in a breach or violation of, any
of the terms or provisions of, or constitute a default under (with or without
notice or lapse of time, or both), or result, except to the extent expressly
provided in or contemplated by the Plan, in the acceleration of, or the creation
of any lien under, any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of their properties or assets is subject; (ii) will not result in any
violation of the provisions of the organizational documents of the Company or
any of its subsidiaries; and (iii) assuming the accuracy of the Backstop
Parties’ representations and warranties in Section 6, will not result in any
violation of, or any termination or material impairment of any rights under, any
statute or any license, authorization, injunction, judgment, order, decree, rule
or regulation of any transnational, domestic or foreign federal, state or local
governmental, regulatory or administrative authority, department, agency or
official, including any political subdivision thereof or any federal, state,
municipal, domestic or foreign court, arbitrator, or tribunal (“Governmental
Entity”) having jurisdiction over the Company or any of its subsidiaries or any
of their respective properties, except in any such case described in clause (i)
or clause (iii), as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. “Material Adverse Effect” means
any fact, event, change, effect, development, circumstance, or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on: (a) the business, operations, properties,
assets or financial condition of the Company and its subsidiaries, in each case
taken as a whole; or (b) the ability of the Company or any of its subsidiaries,
in each case taken as a whole, to perform their material obligations under the
Agreement and any other material agreement contemplated thereby, in each case of
clauses (a) and (b), except to the extent arising from or attributable to the
following (either alone or in combination) (A) the filing of the Chapter 11
Cases, (B) any change after the date hereof in global, national or regional
political conditions (including hostilities, acts of war, sabotage, terrorism or
military actions, or any escalation or material worsening of any such
hostilities, acts of war, sabotage, terrorism, military actions existing or
underway, “acts of God” or pandemics) or in the general business, market,
financial or economic conditions


14

--------------------------------------------------------------------------------





affecting the industries, regions and markets in which the Debtors operate,
including any change in the United States or applicable foreign economies or
securities, commodities or financial markets, or force majeure events or “acts
of God”; (C) the price of oil and gas products or derivative products or the
price of power or other inputs or goods or services; (D) the novel coronavirus
(COVID-19) pandemic, (E) the filing of the Plan, the RSA and the other documents
contemplated thereby, or any action required by the Plan or the RSA that is made
in compliance with the Bankruptcy Code; (F) any changes in applicable
transnational, domestic or foreign federal, state or local law (statutory,
common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Entity,
as amended unless expressly specified otherwise (“Law”) or generally accepted
accounting principles in the United States; (G) declarations of national
emergencies in the United States or natural disasters in the United States;
provided that the exceptions set forth in these clauses (B), (C), (D), (F) and
(G) shall not apply to the extent that such described change has a
disproportionately adverse impact on the Debtors, taken as a whole, as compared
to other companies in the industries in which the Debtors operate.
(g)    Alternative Restructuring Proposals. As of the date hereof, neither the
Company nor any of its controlled Affiliates nor, to the knowledge of the
Company, any Representative of the Company has entered into any agreement or
reached any understanding with regard to any Alternative Restructuring Proposal
(as defined in the RSA) that has not been disclosed to the Backstop Parties.
(h)    Consents and Approvals. Assuming the accuracy of the Backstop Parties’
representations and warranties in Section 6, no consent, approval,
authorization, order, registration or qualification of or with any Governmental
Entity having jurisdiction over the Company or any of its subsidiaries is
required for the distribution of the Subscription Rights, the sale, issuance and
delivery of the Equity Rights Offering Securities upon exercise of the
Subscription Rights, the issuance, sale and delivery of Unsubscribed Shares to
the Backstop Parties hereunder, the consummation of the Equity Rights Offering
by the Reorganized CRC and the execution and delivery by the Company of this
Agreement or the Plan and compliance by them with all of the provisions hereof
and thereof (including payment of the Backstop Commitment Premium and
Transaction Expenses of the Backstop Parties as required herein) and the
consummation of the transactions contemplated hereby and thereby, except (i) the
entry of the Confirmation Order and the Backstop Commitment Agreement Order,
(ii) entry by the Bankruptcy Court, or any other court of competent
jurisdiction, or orders, as may be necessary in the Chapter 11 Cases from time
to time and consistent with the consent rights set forth in the RSA, (iii)
filings, if any, pursuant to the HSR Act and the expiration or termination of
all applicable waiting periods thereunder or any applicable notification,
authorization, approval or consent under any other Antitrust Laws in connection
with the transactions contemplated by this Agreement, (iii) the filing of any
other corporate documents in connection with the transactions contemplated by
this Agreement with applicable state filing agencies, (iv) such consents,
approvals, authorizations, registrations or qualifications as may be required
under foreign securities laws, federal securities laws or


15

--------------------------------------------------------------------------------





state securities or Blue Sky laws in connection with the offer and sale of the
Equity Rights Offering Securities, Unsubscribed Shares and the Backstop
Commitment Premium, and (v) such consents, approvals, authorizations,
registrations or qualifications the absence of which would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
(i)    No Undisclosed Material Liabilities. There are no liabilities or
obligations of the Company or any of its subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined or determinable, other than:
(i) liabilities or obligations disclosed and provided for in the Financial
Statements (as defined below), (ii) liabilities or obligations incurred in the
ordinary course of business since the date of the most recent balance sheet
presented in the Financial Statements (as defined below) (the “Reference Date”)
or (iii) liabilities or obligations which would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(j)    Financial Statements. The (i) audited consolidated financial statements
and the related notes thereto of California Resources Corporation and its
consolidated subsidiaries as of and for the years ended December 31, 2019,
December 31, 2018 and December 31, 2017 and (ii) the consolidated unaudited
financial statements of California Resources Corporation and its consolidated
subsidiaries and the related notes thereto as of March 31, 2020 and December 31,
2019 and for the three months ended March 31, 2020 (collectively, the “Financial
Statements”) present fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
results of their operations and their cash flows for the periods specified. The
Financial Statements have been prepared in conformity with U.S. GAAP as applied
to a non-reporting issuer throughout the periods covered thereby (except as
disclosed therein).
(k)    No Violation. The Company and its subsidiaries are not, except as a
result of the Chapter 11 Cases, and have not since January 1, 2017 been, in
violation of any applicable law or statute or any judgment, order, rule or
regulation of any Governmental Entity, except for any such default or violation
that would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
(l)    Legal Proceedings. Other than the Chapter 11 Cases and any adversary
proceedings or contested motions commenced in connection therewith, and there
are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending or, to the knowledge of the Company, threatened, in each
case, to which the Company and its subsidiaries is or may be a party or to which
any property of the Company and its subsidiaries is or may be the subject that,
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Effect.
(m)    No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any other individual,
firm, corporation (including any non-profit corporation), partnership, limited
liability company, joint venture, associate, trust, Governmental Entity or other
entity or organization (each a


16

--------------------------------------------------------------------------------





“Person”) that would give rise to a valid claim against it (other than this
Agreement, any engagement letter with Perella Weinberg Partners, as amended, and
the agreement dated April 10, 2020 between California Resources Corporation and
Evercore Group L.L.C.) or the Backstop Parties for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Subscription Rights, the Equity Rights Offering Securities or the Backstop Party
Shares.
(n)    Absence of Certain Changes. Since the date of the most recent balance
sheet presented in the Financial Statements (the “Reference Date”), except for
the filing and pendency of the Chapter 11 Cases, no change, event, circumstance,
effect, development, occurrence or state of facts has occurred or exists that
has had or is reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.
(o)    Environmental. Except as to matters that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect: (i) no
written notice, claim, demand, request for information, order, complaint or
penalty has been received by the Company or any of its subsidiaries, and there
are no judicial, administrative or other actions, suits or proceedings pending
or, to the knowledge of the Company, threatened, in each case which allege a
violation of or liability under any Environmental Laws, in each case relating to
the Company or any of its subsidiaries, (ii) the Company and each of its
subsidiaries is in compliance with Environmental Law and has obtained, maintains
in full force and effect, and is in compliance with all material permits,
licenses and other approvals currently required under any Environmental Law for
conduct of its business as presently conducted by the Company and each of its
subsidiaries, and (iii) to the knowledge of the Company, no Hazardous Materials
have been released by the Company or any of its subsidiaries at any location in
a manner that would reasonably be expected to give rise to any cost, liability
or obligation of the Company or any of its subsidiaries under any Environmental
Laws. For purposes of this Agreement, “Environmental Law” means all applicable
foreign, federal, state and local conventions, treaties, protocols, laws,
statutes, rules, regulations, ordinances, orders and decrees in effect on the
date hereof relating in any manner to contamination, pollution or protection of
the environment or exposure to hazardous or toxic substances, materials or
wastes, and “Hazardous Materials” means all materials, substances, chemicals, or
wastes (or combination thereof) that is listed, defined, designated, regulated
or classified as hazardous, toxic, radioactive, dangerous, a pollutant, a
contaminant, petroleum, oil, or words of similar meaning or effect under any
Environmental Law.
(p)    Insurance. Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and each of its subsidiaries, as applicable, has
insured its respective properties and assets against such risks and in such
amounts as are consistent with past practice or are customary for similarly
situated companies engaged in similar businesses. All premiums due and payable
in respect of material insurance policies maintained by the Company and its
subsidiaries have been paid. As of the date hereof, to the knowledge of the
Company, neither the Company nor any of its subsidiaries has received written
notice from any insurer or agent of such insurer with respect to any material
insurance policies of the Company or any of its subsidiaries of cancellation or


17

--------------------------------------------------------------------------------





termination of such policies, other than such notices which are received in the
ordinary course of business or for policies that have expired in accordance with
their terms.
(q)    Intellectual Property. Except, in each case, where the failure of such
statement to be correct would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) the Company and its
subsidiaries own, or possess the right to use, all of the patents, patent
rights, trademarks, service marks, trade names, copyrights, licenses, domain
names, and any and all applications or registrations for any of the foregoing
(collectively, “Intellectual Property Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other person, (ii) to the knowledge of the Company, neither the Company
and its subsidiaries nor any Intellectual Property Right, proprietary right,
product, process, method, substance, part, or other material now employed, sold
or offered by the Company and its subsidiaries, is infringing upon,
misappropriating or otherwise violating any valid Intellectual Property Rights
of any person, and (iii) no claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Company, threatened.
(r)    No Undisclosed Relationship. Except for employment relationships and
compensation, benefits and travel advances in the ordinary course of business,
neither the Company nor any of its subsidiaries is a party to any agreement
with, or involving the making of any payment or transfer of assets to, any
stockholder beneficially owning greater than 5% of the Company or any officer or
director of the Company or any of its subsidiaries (each, an “Affiliate
Agreement”).
(s)    Money Laundering Laws. The operations of the Company and its subsidiaries
are, and have been at all times since January 1, 2017, conducted in compliance
in all material respects with applicable financial recordkeeping and reporting
requirements of the U.S. Currency and Foreign Transactions Reporting Act of
1970, the anti-money laundering statutes of all jurisdictions in which the
Company and its subsidiaries operate (and the rules and regulations promulgated
thereunder) and any related or similar laws and there has been no material legal
proceeding by or before any Governmental Entity or any arbitrator involving the
Company or any of its subsidiaries with respect to such laws is pending or, to
the knowledge of the Company, threatened.
(t)    Sanctions Laws. Neither the Company, its subsidiaries, any of their
respective directors, officers, nor, to the knowledge of the Company, any of the
Company’s or its subsidiaries’ employees or other Persons acting on their behalf
are currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department. The Company and its
subsidiaries will not directly or indirectly use the proceeds of the Equity
Rights Offering, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other Person, for the purpose of
financing the activities of any Person that is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.


18

--------------------------------------------------------------------------------





(u)    Foreign Corrupt Practices Act. There have been no actual or alleged
violations of the Foreign Corrupt Practices Act of 1977, as amended, nor any
applicable anti-corruption or anti-bribery laws in any jurisdiction other than
the United States, in each case, since January 1, 2017, by the Company and its
subsidiaries or any of their respective officers, directors, agents,
distributors, employees or any other Person acting on behalf of the Company or
any of its subsidiaries.
(v)    Taxes.
(i)    Except as would not reasonably be expected to result in a Material
Adverse Effect, the Company and each of its subsidiaries has timely paid or
caused to be paid all amounts of income, gross receipts, license, payroll,
employment, excise, severance, occupation, premium, windfalls profits, customs
duties, capital stock, franchise, profits, withholding, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other
taxes levied by a Governmental Entity having jurisdiction over the Company or
any of its subsidiaries or any of their respective properties, including
interest and penalties thereon (“Taxes”) imposed on it or its assets, business
or properties that are required to be paid as of the date hereof (except (i)
Taxes or assessments that are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established in
accordance with generally accepted accounting principles, (ii) to the extent the
non-payment thereof is required by the Bankruptcy Code or (iii) Taxes
contemplated to be paid during the Chapter 11 Cases pursuant to the First Day
Pleadings and for which sufficient funds have been provided by the Senior DIP
Facility and Junior DIP Facility), or, to the extent not yet due, such Taxes
have been accrued and fully provided for in accordance with generally accepted
accounting principles. Except as would not reasonably be expected to result
(individually or in the aggregate) in a Material Adverse Effect, the Company and
each of its subsidiaries have timely filed, or filed appropriate extensions for,
all income and other returns, information statements or reports required to be
filed with any Governmental Entity with respect to Taxes.
(ii)    All material Taxes that the Company or any of its subsidiaries was
required by law to withhold or collect in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party have been duly withheld or collected, and have been timely paid to the
proper authorities to the extent due and payable.
(iii)    None of the Company and any of its subsidiaries has been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.


19

--------------------------------------------------------------------------------





(iv)    Except as would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect, other than Taxes or assessments that
are being contested in good faith and for which adequate reserves have been
established in accordance with generally accepted accounting principles, (a)
there are no claims being asserted in writing with respect to any Taxes, (b) no
presently effective waivers or extensions of statutes of limitations with
respect to taxes have been given or requested (other than (x) waivers to extend
the statute of limitations with respect to sales and use tax audits of
California Resources Elk Hills, LLC for the audit periods dated July 1, 2016 to
December 31, 2016 and of California Resources Petroleum Corporation for the
audit periods dated July 1, 2016 to June 30, 2017, and (y) other automatic
extensions commonly granted in the ordinary course of business), (c) no Tax
returns are being examined by, and no written notification of intention to
examine a tax return has been received from, any Governmental Entity, (d) there
are no Liens for Taxes on any asset of the Company or any subsidiary of the
Company, (e) neither the Company nor any of its subsidiaries has been included
in any “consolidated,” “unitary” or “combined” tax return provided for under any
law with respect to Taxes for any taxable period for which the statute of
limitations has not expired (other than a group of which the Company and/or its
current or past subsidiaries are or were the only members), and (f) neither the
Company nor any of its subsidiaries has any liability for any Taxes of any other
Person or entity, either by operation of law (including, but not limited to, any
liability arising from the application of Treasury Regulation Section 1.1502-6
or any analogous provision of state, local or non-U.S. law), by contract or as a
transferee or successor, and, other than that certain Tax Sharing Agreement,
dated November 25, 2014, between Occidental Petroleum Corporation and its
affiliates and the Company and its affiliates, neither the Company nor any of
its subsidiaries is a party to any material Tax allocation or Tax sharing
agreement with any third party (other than an agreement entered into in the
ordinary course of business consistent with past practice (such as a lease or a
license), the principal purpose of which is not the sharing, assumption or
indemnification of Tax).
(w)    Arm’s-Length. The Company acknowledges and agrees that (i) each of the
Backstop Parties is acting solely in the capacity of an arm’s-length contractual
counterparty to the Company with respect to the transactions contemplated hereby
(including in connection with determining the terms of the Equity Rights
Offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company or any other Company or any of its subsidiaries and (ii) no Backstop
Party is advising the Company or any of its subsidiaries as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.
(x)    Title to Property.
(i)    Personal Property. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (A) the Company and
its subsidiaries have good title to, free and clear of any and all


20

--------------------------------------------------------------------------------





Liens (other than Permitted Liens), or a valid leasehold interest in, all
personal properties, machinery, equipment and other tangible assets of the
business necessary for the conduct of the business as presently conducted by the
Company and its subsidiaries and (B) such properties, (x) are in the possession
or control of the Company or its subsidiaries; and (y) are in good and operable
condition and repair, reasonable wear and tear excepted. For purposes of this
Agreement, “Lien” and “Permitted Liens” shall have the respective meanings given
to those terms in the DIP Credit Agreement (as defined in the RSA).
(ii)    Leased Real Property. The Company and its subsidiaries have complied
with all obligations under all leases (as may be amended from time to time) to
which it is a party that have not been rejected in the Chapter 11 Cases, except
where the failure to comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any of its subsidiaries have received written notice of any good
faith claim asserting that such leases are not in full force and effect (except
to the extent subject to applicable to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws affecting creditors’
rights generally and to general principles of equity), except leases in respect
of which the failure to be in full force and effect would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company and its subsidiaries enjoy peaceful and undisturbed possession under
all such leases, other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(y)    Labor Relations. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, there are no labor
disputes pending or, to the knowledge of the Company, threatened against the
Company or any of its subsidiaries.
(z)    Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate Governmental Entities
that are necessary for the ownership or lease of their respective properties and
the conduct of their business as presently conducted by the Company and its
subsidiaries, in each case, except as would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as would not have and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company and its
subsidiaries (i) have not received written notice of any revocation or
modification of any such license, certificate, permit or authorization or (ii)
have no reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.
(aa)    Material Contracts. Other than Material Contracts to be rejected in the
Chapter 11 Cases in accordance with the RSA, all Material Contracts are valid,
binding


21

--------------------------------------------------------------------------------





and enforceable by and against the Company and its subsidiaries, as applicable
(except to the extent enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, and similar laws
affecting creditors’ rights generally and to general principles of equity),
except where the failure to be valid, binding or enforceable would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and no written notice to terminate, in whole or part, any
Material Contract has been delivered to the Company and its subsidiaries except
where such termination would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Other than as a result of the
filing of the Chapter 11 Cases or the underlying facts and circumstances giving
rise or contributing thereto, neither the Company and its subsidiaries nor, to
the knowledge of the Company and its subsidiaries, any other party to any
Material Contract, is in default or breach under the terms thereof except, in
each case, for such instances of default or breach that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
For purposes of this Agreement, “Material Contract” means any contract necessary
for the operation of the business of the Company and its subsidiaries as
presently conducted by the Company and its subsidiaries that is a “material
contract” (as such term is defined in Item 601(b)(10) of Regulation S-K or
required to be disclosed on a current report on Form 8-K).
Section 6.    REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES. Each of
the Backstop Parties severally represents and warrants to, and agrees with, the
Company as set forth below. Each representation, warranty and agreement is made
as of the date hereof.
(a)    Formation. Such Backstop Party has been duly organized or formed, as
applicable, and is validly existing as a corporation or other entity in good
standing under the applicable laws of its jurisdiction of organization or
formation.
(b)    Power and Authority. Such Backstop Party has the requisite power and
authority to enter into, execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary action required for the due
authorization, execution, delivery and performance by it of this Agreement.
(c)    Execution and Delivery. This Agreement has been duly and validly executed
and delivered by such Backstop Party and constitutes its valid and binding
obligation, enforceable against such Backstop Party in accordance with its
terms.
(d)    Party to RSA. Such Backstop Party has duly and validly executed and
delivered the RSA, and the RSA constitutes a valid and binding obligation of
such Backstop Party, enforceable against such Backstop Party in accordance with
its terms.
(e)    Securities Laws Compliance. The New Common Stock subscribed for by the
Backstop Parties in the Equity Rights Offering (including the Eligible Holder
Securities and Backstop Party Securities), the Unsubscribed Shares and the
shares issued pursuant to the Backstop Commitment Premium (collectively, the
“Backstop Party


22

--------------------------------------------------------------------------------





Shares”) will not be offered for sale, sold or otherwise transferred by such
Backstop Party except pursuant to an effective registration statement under the
Securities Act of 1933 and the rules and regulations of the U.S. Securities and
Exchange Commission thereunder (the “Securities Act”) or in a transaction exempt
from or not subject to registration under the Securities Act and any applicable
state securities laws.
(f)    Purchase Intent. Such Backstop Party is acquiring the Backstop Party
Shares for its own account or for the accounts for which it is acting as
investment advisors or manager, and not with a view to distributing or reselling
such Backstop Party Shares or any part thereof. Such Backstop Party understands
that such Backstop Party must bear the economic risk of this investment
indefinitely, unless the Backstop Party Shares are registered pursuant to the
Securities Act and any applicable state securities or Blue Sky laws or an
exemption from such registration is available, and further understands that it
is not currently contemplated that any Backstop Party Shares will be registered
at the time of issuance.
(g)    Investor Status. Such Backstop Party is an institutional “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act
or a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act. Such Backstop Party understands that the Backstop Party Shares
are being offered and sold to such Backstop Party in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Reorganized CRC is relying upon the truth and
accuracy of, and such Backstop Party’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Backstop
Party set forth herein in order to determine the availability of such exemptions
and the eligibility of such Backstop Party to acquire Backstop Party Shares.
Such Backstop Party has such knowledge and experience in financial and business
matters such that it is capable of evaluating the merits and risks of its
investment in the Backstop Party Shares. Such Backstop Party understands and is
able to bear any economic risks associated with such investment (including the
necessity of holding such shares for an indefinite period of time). Except for
the representations and warranties expressly set forth in this Agreement, such
Backstop Party has independently evaluated the merits and risks of its decision
to enter into this Agreement and disclaims reliance on any representations or
warranties, either express or implied, by or on behalf of the Reorganized CRC.
(h)    No Conflict. Assuming the consents referred to in clause ý6(h) are
obtained, the execution and delivery by such Backstop Party of this Agreement,
the compliance by such Backstop Party with all provisions hereof and the
consummation of the transactions contemplated hereunder (i) will not conflict
with or result in a breach or violation of, any of the terms or provisions of,
or constitute a default under (with or without notice or lapse of time, or
both), or result, except to the extent expressly provided in or contemplated by
the Plan, in the acceleration of, or the creation of any lien under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which such Backstop Party is a party or by which such Backstop
Party is bound or to which any of their properties or assets is subject; (ii)
will not result in any violation of the


23

--------------------------------------------------------------------------------





provisions of the organizational documents of such Backstop Party; and (iii)
assuming the accuracy of the Company’s representations and warranties in Section
5, will not result in any violation of, or any termination or material
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any Governmental
Entity having jurisdiction over such Backstop Party or any of their properties,
except in any such case described in clause (i) or clause (iii), as would not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on the ability of such Backstop Party to perform its obligations
under this Agreement, the Plan or the RSA.
(i)    Consents and Approvals. Assuming the accuracy of the Company’s
representations and warranties in Section 5, no consent, approval,
authorization, order, registration or qualification of or with any Governmental
Entity having jurisdiction over such Backstop Party or any of its properties is
required for the purchase of the Backstop Party Shares by the Backstop Parties
hereunder and the execution and delivery by such Backstop Party of this
Agreement and performance of and compliance by it with all of the provisions
hereof and thereof (and the consummation of the transactions contemplated hereby
and thereby), except (i) the entry of the Confirmation Order, (ii) filings, if
any, pursuant to the HSR Act and the expiration or termination of all applicable
waiting periods thereunder or any applicable notification, authorization,
approval or consent under any other Antitrust Laws in connection with the
transactions contemplated by this Agreement, (iii) the filing of any other
corporate documents in connection with the transactions contemplated by this
Agreement with applicable state filing agencies, (iv) such consents, approvals,
authorizations, registrations or qualifications as may be required under foreign
securities laws, federal securities laws or state securities or Blue Sky laws in
connection with the offer and sale of the Equity Rights Offering Securities,
Unsubscribed Shares and the Backstop Commitment Premium, and (v) such consents,
approvals, authorizations, registrations or qualifications the absence of which
would not, individually or in the aggregate, reasonably be expected to result in
a material adverse effect on the ability of such Backstop Party to perform its
obligations under this Agreement.
(j)    Sufficiency of Funds. Such Backstop Party will have sufficient
immediately available funds to perform all of its obligations under this
Agreement, including the ability to make and complete the payment of the
aggregate purchase price for such Backstop Party’s Backstop Party Shares on the
Backstop Funding Deadline.
(k)    No Brokers Fee. Such Backstop Party is not a party to any contract,
agreement or understanding with any Person that would give rise to a valid claim
against the Company or any of its subsidiaries for a brokerage commission,
finder’s fee or like payment in connection with the Equity Rights Offering or
the sale of the Backstop Party Shares.
(l)    No Undisclosed Agreements. Such Backstop Party is not a party to any
other contract or agreement with any other Consenting Creditor in respect of the
Plan or distributions to be received under the Plan.


24

--------------------------------------------------------------------------------





(m)    Ownership of Claims. As of the date hereof, such Backstop Party or its
Affiliates, as applicable, were, collectively, the beneficial owner (or
investment advisor or manager for the beneficial owner) of the aggregate
principal amount of Eligible Claims indicated on its or its Affiliates signature
pages to the RSA, and (subject to the signature page limitations set forth in
the RSA) has full power to vote and dispose thereof, and has not entered into
any agreement to transfer the foregoing where such transfer would prohibit such
Backstop Party from complying with its obligations hereunder or under the RSA.
Section 7.    ADDITIONAL COVENANTS OF THE COMPANY. The Company agrees with the
Backstop Parties as follows:
(a)    Plan and Disclosure Statement. The Company shall: (i) file as soon as
practicable after the Petition Date (and in any case consistent with the
Milestones set forth in the RSA), the Plan and a related disclosure statement
(the “Disclosure Statement”) with the Bankruptcy Court, each in form and
substance reasonably acceptable to the Required Backstop Parties or as otherwise
approved pursuant to the terms of the RSA and (ii) seek the entry of a
Confirmation Order by the Bankruptcy Court, in form and substance acceptable to
the Required Backstop Parties and the Company, pursuant to the terms set forth
in the RSA. The Company will, consistent with the requirements under the RSA,
provide draft copies of all Definitive Documents (as defined in the RSA) to
counsel to the Backstop Parties.
(b)    Motion to Approve this Agreement. The Company shall (i) as soon as
practicable after the Petition Date (but in no event more than seven (7)
Business Days thereafter) file a motion to approve this Agreement with the
Bankruptcy Court, in form and substance reasonably acceptable to the Required
Backstop Parties or as otherwise approved pursuant to the terms of the RSA; and
(ii) use commercially reasonable efforts to obtain the entry by the Bankruptcy
Court of the Backstop Commitment Agreement Order consistent with the milestones
set forth in the RSA.
(c)    Support of the Plan. The Company agrees that, for the duration of the
Agreement Effective Period (as defined in the RSA), the Company shall, and shall
cause each of its subsidiaries included in the definition of “Company” in the
RSA to use commercially reasonable efforts to (i) obtain approval of the Plan
and consummate the Restructuring Transactions (as defined in the RSA), including
timely filing any objection or opposition to any motion filed with the
Bankruptcy Court seeking the entry of an order modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a plan of
reorganization, directing the appointment of an examiner with expanded powers or
a trustee, converting the Chapter 11 Cases or for relief that (A) is
inconsistent with the RSA in any respect or (B) would, or would reasonably be
expected to, frustrate the purposes of the RSA, including by preventing the
consummation of the Restructuring Transactions and (ii) obtain orders of the
Bankruptcy Court in respect of the Restructuring Transactions.


25

--------------------------------------------------------------------------------





(d)    Equity Rights Offering. The Debtors shall effectuate the Equity Rights
Offering in accordance with the Plan and the Equity Rights Offering Procedures
in all material respects.
(e)    Blue Sky. The Debtors shall, on or before the Plan Effective Date, take
such action as it shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify for sale or issuance to the Backstop Parties the
Backstop Party Shares under applicable securities and “blue sky” laws of the
states of the United States (or to obtain an exemption from such qualification)
and any applicable foreign jurisdictions. The Debtors shall timely make all
filings and reports relating to the offer and sale of the Backstop Party Shares
required under applicable securities and “blue sky” laws of the states of the
United States following the Plan Effective Date. The Debtors shall pay all fees
and expenses in connection with satisfying its obligations under this Section
7(e).
(f)    Share Legend. Each certificate evidencing New Common Stock issued in
connection with the Equity Rights Offering conducted pursuant to the exemption
from registration set forth in Section 4(a)(2) of the Securities Act and/or
Regulation D promulgated thereunder, including any New Common Stock that may be
issued in satisfaction of the Backstop Commitment Premium, and each certificate
issued in exchange for or upon the transfer of any such shares or warrants,
shall be stamped or otherwise imprinted with a legend (the “Legend”) in
substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”
In the event that any such shares or warrants are uncertificated, such shares or
warrants shall be subject to a restrictive notation substantially similar to the
Legend in the stock ledger or other appropriate records maintained by the
Reorganized CRC or agent and the term “Legend” shall include such restrictive
notation.
(g)    Unsubscribed Shares. The Company, in consultation with counsel for the
Backstop Parties, shall determine the amount of Unsubscribed Shares, if any,
and, in good faith, provide a Backstop Funding Notice that accurately reflects
the amount of Unsubscribed Shares as so determined and to provide to the
Backstop Parties a certification by the Subscription Agent of the Unsubscribed
Shares or, if such certification is not available, such written backup to the
determination of the Unsubscribed Shares as the Backstop Parties may reasonably
request.
(h)    Approvals. Except as set forth in this Agreement or with the prior
written consent of the Required Backstop Parties, during the period from the
date of this Agreement to the earlier of the Plan Effective Date and the date on
which this Agreement


26

--------------------------------------------------------------------------------





is terminated in accordance with its terms, the Company and each of its
subsidiaries shall use commercially reasonable efforts to take all actions and
prepare and file all necessary documentation as promptly as reasonably
practicable (including by reasonably cooperating with the Backstop Parties as to
the appropriate time of filing such documentation and its content) and to effect
all applications that are necessary in connection with seeking any governmental
approval, exemption or authorization from any Governmental Entity, including
under any Antitrust Laws, that are necessary to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Company and its subsidiaries will reasonably cooperate with the Backstop
Parties in preparing and filing all necessary documentation and to effect all
applications that are necessary in connection with seeking any governmental
approval, exemption or authorization from any Governmental Entity. To the extent
permitted by applicable law, the Company shall reasonably promptly notify the
Backstop Parties (and furnish to them copies of, if requested) of any
communications from Governmental Entities and shall not participate in any
meeting with any such authority unless it consults with the Backstop Parties in
advance to the extent permitted by applicable law and gives the Backstop Parties
a reasonable opportunity to attend and participate thereat. The Company and each
of its subsidiaries shall not take any action that is intended or reasonably
likely to materially impede or delay the ability of the parties hereto to obtain
any necessary approvals required for the transactions contemplated by this
Agreement.
For purposes of this Agreement, “Antitrust Laws” means the Hart Scott Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder (the “HSR Act”) and any similar law enforced by any
governmental antitrust entity of any jurisdiction regarding pre-acquisition
notifications for the purpose of competition reviews of mergers and
acquisitions, the Sherman Act, as amended, the Clayton Act, as amended, the
Federal Trade Commission Act, as amended, and all other applicable laws that are
designed or intended to prohibit, restrict or regulate actions or transactions
having the purpose or effect of monopolization or restraint of trade or
lessening of competition through merger or acquisition or effectuating foreign
investment.
(i)    Conduct of Business. Except as set forth in the Plan, the RSA, herein or
with the prior consent of the Required Backstop Parties (not to be unreasonably
withheld, conditioned or delayed), the Company shall, and shall cause its
subsidiaries to, (i) except to the extent inconsistent with the Bankruptcy Code
or the Junior and Senior DIP Credit Agreements (as defined in the RSA), carry on
its business in the ordinary course based on historical practices or as
otherwise reasonably acceptable to the Required Backstop Parties, (ii) use
commercially reasonable efforts to keep available the services of their current
senior executive officers and key employees, (iii) use commercially reasonable
efforts to preserve their material relationships with customers, suppliers,
lessors, licensors, licensees, distributors and others having material business
dealings with the Company or its subsidiaries in connection with its business.


27

--------------------------------------------------------------------------------





Except (i) with the prior consent of the Required Backstop Parties (such consent
not to be unreasonably withheld, conditioned or delayed) or (ii) as expressly
provided in the Plan, the RSA, the Junior and Senior DIP Credit Agreements or
herein from and after the date hereof until the Plan Effective Date, the Company
shall not, and shall cause its subsidiaries not to, other than in the ordinary
course of business:
(i)    enter into any acquisition, merger with or other change of control of
another business or any assets in an amount excess of $25,000,000;
(ii)    dispose of any assets in an amount excess of $25,000,000;
(iii)    enter into, or materially amend or modify, or terminate any Material
Contract;
(iv)    terminate one or more contracts that, in the aggregate, results in
reduction of $25,000,000 or more in revenue of the Company and its consolidated
subsidiaries on an annualized basis;
(v)    enter into any new employee incentive plan, employee retention plan
similar arrangement, or any new or amended agreement regarding employee
compensation, deferred compensation or severance or termination arrangements,
other than (x) as required pursuant to the terms of any existing employee
benefit or compensation plan or contract, (y) in the case of any non-executive
employee, in the ordinary course of business or (z) as agreed in connection with
the RSA;
(vi)    give effect to any non-maintenance capital expenditure in excess on a
per-project basis of $5,000,000 contracted for following the date hereof that is
not contemplated in the budget for the Junior DIP Credit Agreement;
(vii)    enter into any Affiliate Agreements, except to the extent not
prohibited by the Junior DIP Credit Agreement as in effect on the date hereof,
without giving effect to any amendments or waivers thereto and whether or not
such Junior DIP Credit Agreement remains in effect;
(viii)    declare, set aside or pay any dividends or purchase, redeem, or
otherwise acquire, except in connection with the Plan, any shares of capital
stock, except to the extent not prohibited by the Junior DIP Credit Agreement as
in effect on the date hereof, without giving effect to any amendments or waivers
thereto and whether or not such Junior DIP Credit Agreement remains in effect;
(ix)    issue, deliver, grant, sell, pledge or otherwise encumber any of its
capital stock or any convertible securities into its capital stock or any of its
assets, except to the extent required by the Junior DIP Credit Agreement, to the
extent required by the Bankruptcy Court or to the extent not prohibited by the
Junior DIP Credit Agreement as in effect on the date hereof, without giving
effect to any amendments or waivers thereto and whether or not such Junior DIP
Credit Agreement remains in effect;


28

--------------------------------------------------------------------------------





(x)    make, change or rescind any material election relating to Taxes, change
the classification for income tax purposes of the Company or any of its
Subsidiaries, change any accounting period for tax purposes, file any material
amended Tax return, settle any audit or other proceeding relating to a material
Tax, surrender any right to claim a material refund of Taxes, seek any Tax
ruling from any taxing authority or take any other action, or fail to take an
action, if such action or failure would reasonably be expected to result in
material adverse Tax consequences with respect to a taxable period (or any part
of a taxable period) after the Plan Effective Date;
(xi)    become a party to, establish, adopt, amend or terminate any collective
bargaining agreement or other agreement with a labor union, works council or
similar organization;
(xii)    amend its articles of incorporation, bylaws or other similar
organizational documents (whether by merger, consolidation or otherwise), other
than as contemplated by this Agreement, the Plan, the RSA or the other
transactions contemplated thereby or as approved by the Bankruptcy Court;
(xiii)    make any loans, advances or capital contributions to, or investments
in, any other Person, other than in the ordinary course of business, except to
the extent not prohibited by the Junior DIP Credit Agreement as in effect on the
date hereof, without giving effect to any amendments or waivers thereto and
whether or not such Junior DIP Credit Agreement remains in effect;
(xiv)    settle any material litigation, investigation, arbitration, proceeding
or other claim involving or against the Company or any of its subsidiaries,
except to the extent not prohibited by the Junior DIP Credit Agreement as in
effect on the date hereof, without giving effect to any amendments or waivers
thereto and whether or not such Junior DIP Credit Agreement remains in effect;
or
(xv)    except as permitted above, agree, resolve or commit to do any of the
foregoing.
Except with the prior consent of the Required Backstop Parties, the Company
shall not, and shall cause its subsidiaries not to:
(xvi)    seek resolution of any claims or any matter related to Elk Hills Power
(as defined in the RSA) other than in a manner consistent with the RSA; or
(xvii)    enter into any material amendment, alteration, supplementation,
restatement or other modification of any of the Elk Hills Power Agreements (or
the course of dealing thereunder), other than in a manner consistent with RSA.
(j)    Access to Information. The Company and each of its subsidiaries shall
(i) afford the Backstop Parties and their respective representatives, upon the
reasonable request and notice of at least three (3) Business Days and no more
than once every two


29

--------------------------------------------------------------------------------





(2) week period from the date hereof until the Plan Effective Date, a status
call with senior management of the Company and its subsidiaries and (ii) during
such period, furnish promptly to such parties all reasonable information
concerning the Company and its subsidiaries’ business and properties as may
reasonably be requested by any such party, such information to be consistent
with the information required to be provided pursuant to the Junior and Senior
DIP Credit Agreements, and directly related to a stated purpose for such
request, provided that the foregoing shall not require the Company (x) to permit
any inspection, or to disclose any information, that in the reasonable judgment
of the Company would cause the Company to violate any of its obligations with
respect to confidentiality to a third party, (y) to disclose any legally
privileged information of the Company, or (z) to violate any applicable Laws or
orders. The Backstop Parties shall, and shall cause their affiliates and their
respective representatives to, treat and hold as confidential all such
information exchanged or made available by the Company or any of its
subsidiaries pursuant to this Section 7(j), except to the extent (A) such
information becomes generally available to the public other than as a result of
a breach of the terms of this Section 7(j) by the Backstop Parties or their
affiliates or representatives, (B) such information is or has previously been
disclosed to the Backstop Parties or their affiliates or representatives on a
non-confidential basis by a third party; provided that such third party was not
breaching an obligation of confidentiality to the Company or its subsidiaries
that was known after reasonable inquiry by the Backstop Parties or their
affiliates or their representatives, (C) such information was independently
developed by the Backstop Parties or their subsidiaries or their representatives
without violating any of their obligations under this Section 7(j) and without
use of, reference to or reliance on any information provided subject to the
terms of this Section 7(j), or (D) the Backstop Parties or their affiliates or
representatives are compelled to disclose such information by judicial or
administrative process or by other requirements of applicable Law. Nothing in
this clause (i) shall require the Company or any of its subsidiaries to issue
any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Backstop Party to transfer any security of, or claim or
interest in, the Company or any of its subsidiaries.
(k)    Further Assurances. Without in any way limiting any other obligation of
the Company and its subsidiaries in this Agreement, the Company and its
subsidiaries shall use commercially reasonable efforts to take or cause to be
taken all actions, and do or cause to be done all things, reasonably necessary,
and as any Backstop Party may reasonably request, in order to consummate and
make effective the transactions contemplated by this Agreement. The Company
furthermore agrees that it shall perform, and cause its subsidiaries to perform,
any and all of its covenants, agreements and obligations under this Agreement
and not take any actions that would be inconsistent with such obligations.
(l)    Alternative Restructuring Proposals.
(1) From the date of this Agreement until the earlier of the termination of this
Agreement in accordance with its terms and the Plan Effective Date, (A) the
Company and its Affiliates shall, and shall instruct, direct and cause any
Person acting on the


30

--------------------------------------------------------------------------------





Company’s behalf to, immediately cease and terminate any ongoing solicitation,
discussions and negotiations with respect to any Alternative Restructuring
Proposal (as defined in the RSA), in each case applicable to the Company and
each Backstop Party, and (B) the Company and its Affiliates shall not, and the
Company and its Affiliates shall instruct, direct and cause any Person acting on
the Company’s behalf not to, directly or indirectly, initiate, solicit, engage
in or participate in any discussions, inquiries or negotiations in connection
with any proposal or offer relating to an Alternative Restructuring Proposal,
afford access to the business, properties, assets, books or records of or
provide any non-public information relating to the Company or any of its
subsidiaries to, otherwise cooperate in any way with, or knowingly assist,
participate in, facilitate or encourage any effort by any Person with respect to
any Alternative Restructuring Proposal that such Person is seeking to make or
has made. It is agreed that any violation of the restrictions on the Company set
forth in this Section 7(l) by any Affiliate of the Company or any representative
of the Company or any of its Affiliates or any Person acting on the Company’s
behalf shall be deemed a breach of this Section 7(l) by the Company.
(2) Notwithstanding the foregoing clause (a)(1), if following the date of this
Agreement, the Company or any of its Affiliates receives a bona fide unsolicited
Alternative Restructuring Proposal (whether written or unwritten) from any
Person not solicited by the Company or its Affiliates in violation of this
Section 7(l) that the board of directors of the Company (the “Company Board”)
has determined in good faith, after consulting with counsel, that failure of the
Company Board to consider such Alternative Restructuring Proposal would
reasonably be expected to be inconsistent with the Company Board’s fiduciary
duties under applicable laws of the State of Delaware, the Company and its
subsidiaries and their respective directors, officers, employees, investment
bankers, attorneys, accountants, consultants and other advisors or
representatives shall have right to (i) consider, respond to and facilitate any
inquiries, proposals, discussion or negotiations of such Alternative
Restructuring Proposal and (ii) enter into discussions or negotiations with
respect to such Alternative Restructuring Proposal; provided that the Company
shall (x) within one calendar day of receiving such proposal, notify counsel to
the Ad Hoc Group Advisors, the Crossover Ad Hoc Group Advisors, and the Ares
Advisors (as defined in the RSA) of the receipt of such proposal and deliver a
copy of such proposal to the Ad Hoc Group Advisors and Ares Advisors; (y)
provide the Ad Hoc Group Advisors, the Crossover Ad Hoc Group Advisors, and Ares
Advisors with regular updates as to the status and progress of such Alternative
Restructuring Proposal; and (z) use commercially reasonable efforts to respond
promptly to reasonable information requests and questions from the Ad Hoc Group
Advisors, the Crossover Ad Hoc Group Advisors, and Ares Advisors relating to
such Alternative Restructuring Proposal; provided further that the Company shall
not enter into any confidentiality agreement with any Party in connection with
the an Alternative Restructuring Proposal without written notice by the Company
to the Ad Hoc Group Advisors and the Crossover Ad Hoc Group Advisors prior to
entry into such non-disclosure agreement, as well as written notice to the Ad
Hoc Group Advisors upon execution of any such non-disclosure agreement.


31

--------------------------------------------------------------------------------





(3) Prior to the earlier of the occurrence of the Plan Effective Date and the
termination of this Agreement in accordance with its terms, if any of the
Company or any of its Affiliates or any Person acting on its behalf determines
to file, support, make a written proposal or counterproposal to any Person
relating to an Alternative Restructuring Proposal, the Company shall notify the
Ad Hoc Group Advisors, the Crossover Ad Hoc Group Advisors, and Ares Advisors in
advance of taking any such action, which notice shall specify the identity of
the Person making such Alternative Restructuring Proposal and all of the
material terms and conditions of such Alternative Restructuring Proposal and
attach the most current version of any proposed transaction agreement (and any
related agreements) providing for such Alternative Restructuring Proposal. Upon
receipt by the Ad Hoc Group Advisors of any notice pursuant to the clause,
Backstop Parties constituting Required Backstop Parties shall have the right to
terminate this Agreement.
Section 8.    ADDITIONAL COVENANTS OF THE BACKSTOP PARTIES. Each of the Backstop
Parties agrees with the Company, severally and not jointly, as follows:
(a)    Approvals. Except as set forth in this Agreement or with the prior
written consent of the Company, during the period from the date of this
Agreement to the earlier of the Plan Effective Date and the date on which this
Agreement is terminated in accordance with its terms, the Backstop Parties shall
use reasonable efforts to reasonably promptly take all actions and prepare and
file all necessary documentation (including by reasonably cooperating with the
Company as to the appropriate time of filing such documentation and its content)
and to effect all applications that are necessary in connection with seeking any
governmental approval, exemption or authorization from any Governmental Entity
under any Antitrust Laws, that are necessary to consummate and make effective
the transactions contemplated by this Agreement.
(b)    Further Assurances. Without in any way limiting any other obligation of
the Backstop Parties in this Agreement, the Backstop Parties shall use
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, and as the Company may
reasonably request, in order to consummate and make effective the transactions
contemplated by this Agreement.
Section 9.    SUPPORT OF PLAN AND RSA. Each Backstop Party agrees that, for the
duration of the Agreement Effective Period, such Backstop Party shall comply
with Section 5.03 of the RSA, to the extent applicable.
Section 10.    CONDITIONS TO THE OBLIGATIONS OF THE BACKSTOP PARTIES. The
obligations of the Backstop Parties to purchase Equity Rights Offering
Securities and Unsubscribed Shares pursuant to their respective Backstop
Commitments on the Plan Effective Date are subject to the satisfaction of the
following conditions (unless waived by the Required Backstop Parties), except
where failure to satisfy any such condition results solely from the failure by
any Backstop Party to comply with this Agreement:


32

--------------------------------------------------------------------------------





(a)    Plan and Confirmation Order. The Plan, as approved, and the Confirmation
Order, as entered by the Bankruptcy Court and which shall have become a final
and non-appealable order which shall not have been stayed, reversed, vacated,
amended, supplemented or otherwise modified, shall each be consistent in all
material respects with the RSA or otherwise with such amendments, modifications
or changes that are acceptable to the Required Backstop Parties.
(b)    Conditions to the Plan. The conditions to the occurrence of the Plan
Effective Date set forth in the Plan and the Confirmation Order shall have been
satisfied in all material respects in accordance with the terms of the Plan or
waived by the Required Backstop Parties, and the Plan Effective Date shall have
occurred or be deemed to have occurred.
(c)    Equity Rights Offering. The Reorganized CRC shall have commenced the
Equity Rights Offering on the Subscription Commencement Date, the Equity Rights
Offering shall have been conducted in all material respects in accordance with
this Agreement and the Equity Rights Offering Procedures, and the Subscription
Expiration Deadline shall have occurred.
(d)    Approvals. All terminations or expirations of waiting periods imposed by
any Governmental Entities required under the HSR Act or any other Antitrust Laws
or any other applicable Law, shall have occurred and all other notifications,
consents, authorizations and approvals required to be made or obtained from any
Governmental Entities under any Antitrust Law or any other applicable Law shall
have been made or obtained for the transactions contemplated by this Agreement.
(e)    Backstop Funding Notice. The Backstop Parties shall have received a
Backstop Funding Notice in accordance with Section 1(g).
(f)    Valid Issuance. The Equity Rights Offering Securities shall be, upon (i)
payment of the aggregate purchase price as provided herein and (ii) the Plan
Effective Date, validly issued and outstanding, and free and clear of all Taxes,
liens (other than transfer restrictions imposed hereunder or by applicable law),
pre-emptive rights, rights of first refusal, subscription and similar rights,
except as set forth herein, and other than liens pursuant to applicable
securities laws.
(g)    No Restraint. No judgment, injunction, decree or other legal restraint
shall be in effect that prohibits the consummation of the Restructuring
Transactions.
(h)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct as of the date
hereof and on and as of the Plan Effective Date as if made on and as of such
date (or, to the extent made as of a specific date, as of such date).
(i)    Covenants. The Reorganized CRC shall have performed and complied in all
material respects with all obligations and agreements required in this Agreement
to be performed or complied with by it prior to the Plan Effective Date.


33

--------------------------------------------------------------------------------





(j)    Backstop Commitment Premium. All premiums and other amounts, including
the Backstop Commitment Premium, required to be paid or reimbursed by the
Reorganized CRC to the Backstop Parties as of the Plan Effective Date shall have
been so paid or reimbursed (or shall be paid concurrently with the occurrence of
the Plan Effective Date).
(k)    Material Adverse Effect. Since the Reference Date, there shall not have
occurred, and there shall not exist, any change, event, circumstance, effect,
development, occurrence or state of facts that constitutes, individually or in
the aggregate, a Material Adverse Effect.
(l)    Assumption of RSA. The RSA shall have been assumed pursuant to the
Confirmation Order, except as otherwise agreed to by or waived by the Required
Backstop Parties.
(m)    No Termination of RSA. No event shall have occurred that would result in
termination of the RSA pursuant to Section 10 thereof.
(n)    Exit Financing. The Reorganized CRC shall have obtained exit financing
with the Exit Facility Documents (as defined in the RSA).
(o)    Officer’s Certificate. The Backstop Parties shall have received on and as
of the Plan Effective Date a certificate of the chief executive officer or chief
financial officer of the Company, in his or her capacity as such and not in his
or her individual capacity, confirming that the conditions set forth in Section
10(h), Section 10(i) and Section 10(k) have been satisfied.
Section 11.    CONDITIONS TO THE OBLIGATIONS OF THE COMPANY. The obligations of
the Company pursuant to this Agreement are subject to satisfaction of the
following conditions (unless waived by the Company):
(a)    Plan and Confirmation Order. The Plan, as approved, and the Confirmation
Order, as entered by the Bankruptcy Court and which shall have become a final
order which shall not have been stayed, reversed, vacated, amended, supplemented
or otherwise modified, shall each be consistent in all material respects with
the RSA or otherwise with such amendments, modifications or changes that are
acceptable to the Required Backstop Parties.
(b)    Conditions to the Plan. The conditions to the occurrence of the Plan
Effective Date set forth in the Plan and the Confirmation Order shall have been
satisfied in all material respects in accordance with the terms of the Plan or
waived by the Required Backstop Parties, and the Plan Effective Date shall have
occurred or be deemed to have occurred.
(c)    Equity Rights Offering. The Reorganized CRC shall have commenced the
Equity Rights Offering on the Subscription Commencement Date, the Equity Rights
Offering shall have been conducted in all material respects in accordance with
this


34

--------------------------------------------------------------------------------





Agreement and the Equity Rights Offering Procedures, and the Subscription
Expiration Deadline shall have occurred.
(d)    Funding Amount. Each Backstop Party shall have wired its Funding Amount
into the bank account so designated by the Company.
(e)    Approvals. All terminations or expirations of waiting periods imposed by
any Governmental Entities required under the HSR Act or any other Antitrust Laws
or any other applicable Law, shall have occurred and all other notifications,
consents, authorizations and approvals required to be made or obtained from any
Governmental Entities under any Antitrust Law or any other applicable Law shall
have been made or obtained for the transactions contemplated by this Agreement.
(f)    Representations and Warranties. The representations and warranties of the
Backstop Parties set forth in this Agreement shall be true and correct, and
those not so qualified shall be true and correct in all material respects, in
each case, on and as of the date hereof and on and as of the Plan Effective Date
as if made on and as of such date (or, to the extent given as of a specific
date, as of such date).
(g)    Covenants. The Backstop Parties shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by the Backstop Parties on or prior to the Plan
Effective Date.
(h)    No Restraint. No judgment, injunction, decree or other legal restraint
shall be in effect that prohibits the consummation of the Restructuring
Transactions.
Section 12.    SURVIVAL. The representations, warranties, covenants and
agreements made in this Agreement will not survive the Plan Effective Date,
except that the covenants and agreements made in this Agreement that by their
terms are to be satisfied after the Plan Effective Date shall survive until
satisfied in accordance with their terms, subject to termination pursuant to
Section 13, and further subject to Section 13(d).
Section 13.    TERMINATION.
(a)    Termination. This Agreement may be terminated by (i) by the mutual
written consent of the Company and the Required Backstop Parties or (ii) either
the Company or the Required Backstop Parties if the Plan Effective Date has not
occurred on or prior to the date that is 150 days after the Petition Date (the
“Outside Date”) subject to the extension by the Required Backstop Parties;
provided that no Backstop Party’s Backstop Commitment may be extended to a date
that is 180 days after the Petition Date without such Backstop Party’s
individual consent.
(b)    Termination by the Company. The Company may terminate this Agreement by
written notice to each Backstop Party upon the occurrence and during the
continuance of any of the following:


35

--------------------------------------------------------------------------------





(i)    the termination of the RSA in accordance with its terms, other than due
to a breach thereunder by the Company;
(ii)    the occurrence of any Termination Event set forth in Section 12.03 of
the RSA;
(iii)    one or more Backstop Parties constituting Required Backstop Parties
shall have breached any representation, warranty, covenant or other agreement
made by such Backstop Parties in this Agreement, and such breach or inaccuracy
would, individually or in the aggregate, result in a failure of a condition set
forth in Section 11(d), Section 11(f) or Section 11(g), if continuing on the
Plan Effective Date, being satisfied and such breach or inaccuracy is not cured
by such Backstop Parties by the earlier of (1) the seventh (7th) Business Day
after the giving of notice thereof to such Backstop Parties by the Company and
(2) the Outside Date; provided that the Company shall not have the right to
terminate this Agreement pursuant to this Section based upon a breach arising
out of the actions or omissions of the Company in breach of this Agreement;
provided, further that such termination under this Section shall not be
effective if, prior to the expiration of the cure period, one or more
non-breaching Backstop Party assumes such breaching Backstop Parties’ Backstop
Commitment;
(iv)    the Bankruptcy Court denies entry of the Backstop Commitment Agreement
Order or entry of the any order to assume the RSA or any order approving this
Agreement, or the RSA is reversed, stayed, dismissed or vacated, except as
otherwise agreed to by or waived by the Required Backstop Parties;
(v)    A failure to satisfy a Milestone as set forth in the RSA or any other
event or condition that could cause any condition precedent to commitments of
the Backstop Parties set forth in Section 11 hereof not to be satisfied when
required by this Agreement (in each case other than as a result of any breach by
a Company Party) and the Required Backstop Parties shall not have waived such
condition precedent and otherwise provided adequate assurances of performance
promptly (and in no event more than ten (10) days) after the occurrence of such
event or condition;
(vi)    notice shall have been provided by the Company or any of its Affiliates
or any Person acting on behalf of the Company that the Company Board reasonably
determined in good faith, based upon the advice of counsel, that that it is
necessary or appropriate in the exercise of its fiduciary duties under
applicable law of the State of Delaware to terminate this Agreement and pursue
an Alternative Restructuring Proposal;
(vii)    the issuance by any Governmental Entity, including any regulatory
authority or court of competent jurisdiction, of any final ruling, judgment or
order enjoining the consummation of or rendering illegal the Restructuring


36

--------------------------------------------------------------------------------





Transactions, the Equity Rights Offering, or any material aspect of the
transactions contemplated by the RSA or this Agreement; or
(viii)    the Bankruptcy Court enters an order denying confirmation of the Plan.
(c)    Termination by the Required Backstop Parties. The Required Backstop
Parties may terminate this Agreement by written notice to the Company upon the
occurrence and during the continuance of any of the following:
(i)    the Company or the Reorganized CRC shall have breached any
representation, warranty, covenant or other agreement made thereby in this
Agreement, and such breach or inaccuracy would, individually or in the
aggregate, result in a failure of a condition set forth in Section 10(f),
Section 10(h) or Section 10(i), if continuing on the Plan Effective Date, being
satisfied and such breach or inaccuracy is not cured by the Company by the
earlier of (1) the tenth (10th) Business Day after the giving of notice thereof
to the Company by the Required Backstop Parties and (2) the Outside Date;
provided that the Required Backstop Parties shall not have the right to
terminate this Agreement pursuant to this Section if any Backstop Party is then
in breach of any representation, warranty, covenant or other agreement hereunder
that would result in the failure of any condition set forth in Section 11 being
satisfied;
(ii)    the Company breaches in any material respect the terms of Section 7(b)
or Section 7(l) of this Agreement;
(iii)    the Company files any pleading, motion or document with the Bankruptcy
Court proposing or seeking approval of an Alternative Restructuring Proposal,
(B) the Bankruptcy Court approves or authorizes an Alternative Restructuring
Proposal at the request of any party in interest, or (C) the Company, its
subsidiaries or any of its Affiliates enters into any Contract or written
agreement in principle providing for the consummation of any Alternative
Restructuring Proposal (or the public announcement of any of the foregoing);
(iv)    the issuance by any Governmental Entity, including any regulatory
authority or court of competent jurisdiction, of any final ruling, judgment or
order enjoining the consummation of or rendering illegal the Restructuring
Transactions;
(v)    the RSA has been terminated in accordance with its terms under Section
7.02(f), except as a result of a breach of the RSA by any of the Parties
constituting the Required Backstop Parties;
(vi)    The occurrence of any Termination Event set forth in Section 12.01 of
the RSA;


37

--------------------------------------------------------------------------------





(vii)    the Bankruptcy Court denies entry of the Backstop Commitment Agreement
Order or approves the Final DIP Order (as defined in the RSA) or Final 9019
Order (as defined in the RSA) prior to approval of the Backstop Commitment
Agreement Order (unless otherwise agreed or waived by the Required Backstop
Parties); or
(viii)    the Bankruptcy Court denies entry of the Backstop Commitment Agreement
Order or entry of the any order to assume the RSA or any order approving this
Agreement, or the RSA is reversed, stayed, dismissed or vacated, except as
otherwise agreed to by or waived by the Required Backstop Parties.
(d)    Effect of Termination. Subject to Section 16, upon termination of this
Agreement, each party hereto shall be released from its commitments,
undertakings and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had and shall be entitled to take all
actions, whether with respect to the transactions contemplated hereby or
otherwise, that it would have been entitled to take had it not entered into this
Agreement. Notwithstanding anything contained herein, if this Agreement is
terminated as a result of a breach of this Agreement by a party hereto, such
party shall not be released and shall remain liable for any damages resulting
from such termination.
(e)    Termination Payment Amount. If this Agreement is terminated for any
reason, the Company shall pay a cash premium in the aggregate amount of $22.5
million, within ten business days of such termination to each Backstop Party in
the amount opposite the name of such Backstop Party on Schedule 2 hereto (plus
any Transaction Expenses) (the “Termination Payment Amount”), provided that (i)
no Backstop Party shall be paid its Termination Payment Amount if such Backstop
Party is a Defaulting Backstop Party at the time of termination and such
Defaulting Backstop Party’s Termination Payment Amount shall be forfeited and
retained by the Company and (ii) no Termination Payment Amount shall be paid to
any Backstop Party if this Agreement or the RSA shall have been terminated (A)
by the Company or the Required Consenting Creditors in accordance with its terms
as a result a material breach by one or more Backstop Parties constituting the
Required Backstop Parties or (B) by the Required Consenting Creditors due to the
failure of the Company to satisfy any of the Milestones set to occur prior to
the Outside Date. Subject only to the approval of this Agreement by the
Bankruptcy Court, to the extent payable in accordance with Section 13(e), the
Termination Payment Amount shall constitute an allowed administrative expense of
the Debtors’ estate under Sections 503(b) and 507 of the Bankruptcy Code, which,
for the avoidance of doubt, shall be pari passu with all other administrative
expenses of the Debtors’ estate.
Section 14.    INDEMNIFICATION OBLIGATIONS.
(a)    Company Indemnity. Following entry by the Bankruptcy Court of the
Backstop Commitment Agreement Order, but effective as of the date hereof, the
Reorganized CRC (the “Indemnifying Party”) shall indemnify and hold harmless
each


38

--------------------------------------------------------------------------------





Backstop Party and its Affiliates, equity holders, members, partners, general
partners, managers and its and their respective representatives and controlling
persons (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and costs and expenses (other than Taxes of the
Backstop Parties, except to the extent otherwise provided for in this Agreement)
(collectively, “Losses”) that any such Indemnified Person may incur or to which
any such Indemnified Person may become subject arising out of or in connection
with this Agreement, the Plan and the transactions contemplated hereby and
thereby, including the Backstop Commitments, the Equity Rights Offering, the
payment of the Backstop Commitment Premium or the use of the proceeds of the
Equity Rights Offering, the Transaction Expenses or any claim, challenge,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Person is a party thereto, whether or not
such proceedings are brought by the Company or its equity holders, Affiliates,
creditors or any other Person, and reimburse each Indemnified Person upon demand
for reasonable documented (with such documentation subject to redaction to
preserve attorney client and work product privileges) legal or other third party
expenses incurred in connection with investigating, preparing to defend or
defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuit, investigation, claim or other proceeding
relating to any of the foregoing (including in connection with the enforcement
of the indemnification obligations set forth herein), irrespective of whether or
not the transactions contemplated by this Agreement or the Plan are consummated
or whether or not this Agreement is terminated; provided, that the foregoing
indemnity will not, as to any Indemnified Person, apply to Losses (i) as to any
Defaulting Backstop Party or any Indemnified Person related thereto, caused by
such default by such Backstop Party, or (ii) to the extent they are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from the bad faith or willful misconduct of such Indemnified Person.
(b)    Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnified Person in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that (A) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure
and (B) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Section 14. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person


39

--------------------------------------------------------------------------------





shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Indemnified Claims. Upon
receipt of notice from the Indemnifying Party to such Indemnified Person of its
election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall
not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof or participation
therein (other than reasonable costs of investigation) unless (i) such
Indemnified Person shall have employed separate counsel (in addition to any
local counsel) in connection with the assertion of legal defenses in accordance
with the proviso to the immediately preceding sentence (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are
parties to such Indemnified Claims (in addition to one local counsel in each
jurisdiction in which local counsel is required)), (ii) the Indemnifying Party
shall not have employed counsel reasonably acceptable to such Indemnified Person
to represent such Indemnified Person within a reasonable time after the
Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the
Indemnifying Party assumes the defense of the Indemnified Claims, the
Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing to defend such claim and provides written notice of such
determination, and such failure is not reasonably cured within ten (10) Business
Days of receipt of such notice, or (iv) the Indemnifying Party shall have
authorized in writing the employment of counsel for such Indemnified Person.
Notwithstanding anything herein to the contrary, the Company shall have sole
control over any Tax controversy or Tax audit and shall be permitted to settle
any liability for Taxes of the Company.
(c)    Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected by such Indemnified
Person without the written consent of the Indemnifying Party. If any settlement
of any Indemnified Claims is consummated with the written consent of the
Indemnifying Party or if there is a final judgment for the plaintiff in any such
Indemnified Claims, the Indemnifying Party agrees to indemnify and hold harmless
each Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Section 14. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s
sole discretion), effect any settlement of any pending or threatened Indemnified
Claims in respect of which indemnity or contribution has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance reasonably satisfactory
to such Indemnified Person from all liability on the claims that are the subject
matter of such Indemnified Claims and (ii) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.


40

--------------------------------------------------------------------------------





(d)    Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 14(a), then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (i) the total value received or proposed to be
received by the Company pursuant to the issuance and sale of the Equity Rights
Offering Securities in the Equity Rights Offering contemplated by this Agreement
and the Plan, bears to (ii) the Backstop Commitment Premium paid or proposed to
be paid to the Backstop Parties. The Indemnifying Parties also agree that no
Indemnified Person shall have any liability based on their comparative or
contributory negligence or otherwise to the Indemnifying Parties, any Person
asserting claims on behalf of or in right of any of the Indemnifying Parties, or
any other Person in connection with an Indemnified Claim.
(e)    Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Section 14 shall, to the
extent permitted by applicable law, be treated for all Tax purposes as
adjustments to the purchase price for the Equity Rights Offering Securities
subscribed for by the Backstop Parties in the Equity Rights Offering and the
Unsubscribed Shares purchased by such Indemnified Person. The provisions of this
Section 14 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have
entered into this Agreement, and the obligations of the Company under this
Section 14 shall constitute allowed administrative expenses of the Debtors’
estate under Sections 503(b) and 507 of the Bankruptcy Code, which, for the
avoidance of doubt, shall be pari passu with all other administrative expenses
of the Debtors’ estate, and are payable without further order of the Bankruptcy
Court, and the Company may comply with the requirements of this Section 14
without further order of the Bankruptcy Court.
Section 15.    NOTICES. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (a) when delivered
personally by hand (with written confirmation of receipt), (b) when sent by
facsimile (with written confirmation of transmission), (c) five (5) days after
being deposited with the United States Post Office, by registered or certified
mail, postage prepaid, (d) one (1) Business Day following the day sent by
overnight courier (with written confirmation of receipt), or (e) when sent by
electronic mail (with acknowledgment received), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party hereto may have specified by like notice):


41

--------------------------------------------------------------------------------





If to Backstop Parties, to each of the undersigned Backstop Parties at the
addresses listed on the signatures pages hereto,
in the case of Backstop Parties, with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:    Damian S. Schaible
Angela Libby    
Jonah Peppiatt
Email:        damian.schaible@davispolk.com
angela.libby@davispolk.com
jonah.peppiatt@davispolk.com
and
If to the Company, to:
California Resources Corporation
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
Attention:    Michael L. Preston
Email:        Michael.preston@crc.com
with a copy to (which shall not constitute notice):
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 20004
Attention:
Alison S. Ressler

Andrew G. Dietderich
James L. Bromley
Email:
resslera@sullcrom.com

dietdericha@sullcrom.com
bromleyj@sullcrom.com
Section 16.    SURVIVAL. Notwithstanding the termination of this Agreement, the
agreements and obligations of the parties hereto in and Sections 2(b), 13(d),
13(e) and 14 through Section 22 shall survive such termination and shall
continue in full force and effect for the benefit of the parties hereto in
accordance with the terms hereof.
Section 17.    ASSIGNMENT; THIRD PARTY BENEFICIARIES. Neither this Agreement nor
any of the rights, interests or obligations under this


42

--------------------------------------------------------------------------------





Agreement may be assigned by any of the parties hereto without the prior written
consent of the Company, with respect to any assignment by any Backstop Party, or
the Required Backstop Parties, with respect to any assignment by the Company.
Notwithstanding the previous sentence, the Backstop Parties’ obligations
hereunder may be assigned, delegated or transferred, in whole or in part,
without the Company’s consent by any Backstop Party in accordance with the terms
of Section 3 or Section 4. Any purported assignment in violation of this Section
17 shall be void ab initio and of no force or effect.
Section 18.    COMPLETE AGREEMENT. This Agreement is the backstop commitment
agreement referred to in the RSA and this Agreement (including the Exhibits, the
Schedules, and the other documents and instruments referred to herein and in the
RSA) constitutes the entire agreement of the parties hereto and supersedes all
prior agreements, arrangements or understandings, whether written or oral, among
the parties hereto with respect to the subject matter of this Agreement
(including the Backstop Commitment Term Sheet referred to in the RSA), except
that the parties hereto acknowledge that any confidentiality agreements
heretofore executed among the parties hereto and the RSA will continue in full
force and effect.
Section 19.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM;
WAIVER OF TRIAL BY JURY. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement (including the exhibits and schedules hereto), or the
negotiation, execution, termination, performance or nonperformance of this
Agreement (including the exhibits and schedules hereto), shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and performed in such State, without regard to any conflict of
laws principles thereof, and, to the extent applicable, the Bankruptcy Code.
Each party hereto agrees that it shall bring any action or proceeding in respect
of any claim based upon, arising out of, or related to this agreement, any
provision hereof or any of the transactions contemplated hereby, in the United
States District Court for the Southern District of New York or any New York
State court sitting in the Borough of Manhattan of New York City (the “Chosen
Courts”), and solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement (a) irrevocably submits
to the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts and (c)
waives any objection that the Chosen Courts are an inconvenient forum or do not
have jurisdiction over any party hereto; provided that upon the commencement of
the Chapter 11 Cases, the Bankruptcy Court shall be the sole Chosen Court. Each
party hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR
PROCEEDING BASED UPON,


43

--------------------------------------------------------------------------------





ARISING OUT OF, OR RELATED TO THIS AGREEMENT, ANY PROVISION HEREOF OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
Section 20.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto (including via facsimile or
other electronic transmission), it being understood that each party need not
sign the same counterpart.
Section 21.    CONSENT OR APPROVAL OF THE BACKSTOP PARTIES. Whenever this
Agreement refers to any consent or approval to be given by, or determination to
be made by, the Backstop Parties, unless otherwise expressly provided in any
particular instance, such reference shall be deemed to require the consent,
approval or determination of the Required Backstop Parties only (and not any
other Backstop Parties).
Section 22.    AMENDMENTS AND WAIVERS.
(a)    This Agreement may be amended, modified or supplemented and the terms and
conditions of this Agreement may be waived, only by a written instrument signed
by the Company and the Required Backstop Parties and subject, to the extent
required after the Petition Date, to the approval of the Bankruptcy Court;
provided that any modification of, or amendment or supplement to, this Agreement
that would have the effect of (i) increasing any Backstop Party’s aggregate
purchase price to be paid in respect of its Backstop Party Shares, (ii)
modifying any Backstop Party’s pro rata share of the Backstop Commitment
Percentage, Backstop Commitment Premium, Termination Payment Amount, Tranche A
Minimum Allocation, Tranche B Minimum Allocation or Allocation Adjustment Credit
relative to the other Backstop Parties’ pro rata share of the same, provided,
that after entry of the Backstop Commitment Agreement Order, any modification of
the Backstop Commitment Percentage, Backstop Commitment Premium, Termination
Payment Amount, Tranche A Minimum Allocation, Tranche B Minimum Allocation or
Allocation Adjustment Credit shall require the consent of each affected Backstop
Party, (iii) otherwise disproportionately (as compared to other Backstop Parties
holdings Tranche A Minimum Allocations or Tranche B Minimum Allocations, as
applicable) and materially adversely affect any Backstop Party, (iv) amending,
modifying or supplementing the terms applicable to the Backstop Parties in
respect of Section 13 (or any other amendment, modification or supplement in
respect of the matters governed by Section 13 as are applicable to the Backstop
Parties) or (v) modifying this Section 22, shall require the prior written
consent of each Backstop Party.
(b)    Any modification to the Backstop Commitment Percentage, the Backstop
Commitment Premium, the Allocation Adjustment Credit or the Termination Payment
Amount allocable to parties holding Tranche A Minimum Allocations shall require
the consent of Backstop Parties holding at least 50% of the Tranche A Minimum
Allocations.


44

--------------------------------------------------------------------------------





(c)    Any modification to the Backstop Commitment Percentage, the Backstop
Commitment Premium, the Allocation Adjustment Credit or the Termination Payment
Amount allocable to parties holding Tranche B Minimum Allocations shall require
the consent of Backstop Parties holding at least 50% of the Tranche B Minimum
Allocations, excluding all Backstop Parties holding both Tranche B Minimum
Allocations and 2017 Term Loan Claims.
(d)    The terms of the Tranche A Equity Rights Offering (including the Tranche
A Minimum Allocation) may only be amended (i) in writing signed by each Company
Party and the Required Backstop Parties holding at least 50% of the Tranche A
Minimum Allocations or (ii) by email by both counsel to the Company Parties, on
the one hand and counsel to the Ad Hoc Group representing that they are acting
with the authority of the Backstop Parties holding 50% of the Tranche A Minimum
Allocations, on the other.
(e)    The terms of the Tranche B Equity Rights Offering (including the Tranche
B Minimum Allocation) may only be amended (i) in writing signed by each Company
Party and the Required Backstop Parties holding at least 50% of the Tranche B
Minimum Allocations (excluding all Backstop Parties holding both Tranche B
Minimum Allocations and 2017 Term Loan Claims) or (ii) by email by both counsel
to the Company Parties, on the one hand and counsel to both the Crossover Ad Hoc
Group and the Ad Hoc Group representing that they are acting with the authority
of the Backstop Parties holding 50% of the Tranche B Minimum Allocations
(excluding all Backstop Parties holding both Tranche B Minimum Allocations and
2017 Term Loan Claims), on the other.
(f)    No delay on the part of any party hereto in exercising any right, power
or privilege pursuant to this Agreement will operate as a waiver thereof, nor
will any waiver on the part of any party hereto of any right, power or privilege
pursuant to this Agreement, nor will any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement. The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party hereto otherwise may have at law or in equity.
Section 23.    SPECIFIC PERFORMANCE; DAMAGES. The parties hereto acknowledge and
agree that any breach of the terms of this Agreement would give rise to
irreparable harm for which money damages would not be an adequate remedy and,
accordingly, the parties hereto agree that in addition to any other remedies,
each party hereto will be entitled to enforce the terms of this Agreement by a
decree of specific performance without the necessity of proving the inadequacy
of money damages as a remedy and without the necessity of posting bond.
Section 24.    OTHER INTERPRETIVE MATTERS.


45

--------------------------------------------------------------------------------





(a)    Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply: (i) when calculating the period
of time before which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded and, if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day; (ii) any reference in this Agreement to $ shall mean U.S. dollars;
(iii) all exhibits and schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full herein
and any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall be defined as set forth in this Agreement; (iv) words
imparting the singular number only shall include the plural and vice versa; (v)
the words such as “herein,” “hereinafter,” “hereof,” and “hereunder” refer to
this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires; (vi) the word “including” or any
variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it; (vii) the division of this
Agreement into Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement; and (viii) all references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified. References herein to the “Company” after the Plan
Effective Date shall be deemed to be references to the “Reorganized CRC” and
references to the “Company” prior to the Plan Effective Date shall be deemed to
be references to the Company, in each case for all purposes of this Agreement.
(b)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.
(c)    The obligations of each Backstop Party under this Agreement and the
transactions contemplated herein and therein are several and not joint with the
obligations of any other Backstop Party, and no Backstop Party shall be
responsible in any way for the performance of the obligations of any other
Backstop Party under this Agreement or the transactions contemplated herein.
Nothing contained herein or in any other agreement referred to in this
Agreement, and no action taken by any Backstop Party pursuant hereto shall be
deemed to constitute the Backstop Parties as, and the Debtors acknowledges that
the Backstop Parties do not so constitute, a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Backstop Parties are in any way acting in concert or as a group, including,
without limitation, with respect to any agreement, arrangement, or understanding
with respect to acting together for the purpose of acquiring, holding, voting,
or disposing of any equity securities of the Debtors or with respect to acting
as a “group” within the meaning of Rule 13d-5 under the U.S. Securities Exchange
Act of 1934, and the Debtors will not assert any such claim with respect to such
obligations or the transactions contemplated by this Agreement and the Debtors


46

--------------------------------------------------------------------------------





acknowledge that the Backstop Parties are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. The Debtors acknowledge and each Backstop Party confirms that it has
independently participated in the negotiation of the transactions contemplated
herein with the advice of its own counsel and advisors. Each Backstop Party
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement and it shall not be
necessary for any other Backstop Party to be joined as an additional party in
any proceeding for such purpose. The use of a single agreement to effectuate the
transactions contemplated herein was solely in the control of the Debtors, not
the action or decision of any Backstop Party, and was done solely for the
convenience of the Debtors and not because it was required or requested to do so
by any Backstop Party. It is expressly understood and agreed that each provision
contained in this Agreement is between the Backstop Parties and the Debtors,
solely, and not between the Debtors and the Backstop Parties collectively and
not between and among the Backstop Parties.
[Signature Page Follows]




47

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
California Resources Corporation
 
 
 
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
Name:
Marshall D. Smith
 
Title:
Senior Executive Vice President and Chief Financial Officer









--------------------------------------------------------------------------------







 
[BACKSTOP SIGNATORIES]

[*****]






--------------------------------------------------------------------------------






Schedule 1
Debtor Entities
California Resources Corporation
California Heavy Oil, Inc.
California Resources Coles Levee, L.P.
California Resources Coles Levee, LLC
California Resources Elk Hills, LLC
California Resources Long Beach, Inc.
California Resources Mineral Holdings LLC
California Resources Petroleum Corporation
California Resources Production Corporation
California Resources Production Mineral Holdings, LLC
California Resources Real Estate Ventures, LLC
California Resources Royalty Holdings, LLC
California Resources Tidelands, Inc.
California Resources Wilmington, LLC
CRC Construction Services, LLC
CRC Marketing, Inc.
CRC Services, LLC
Monument Production, Inc.
Oso Verde Farms, LLC
Socal Holding, LLC
Southern San Joaquin Production, Inc.
Thums Long Beach Company
Tidelands Oil Production Company LLC






--------------------------------------------------------------------------------






Schedule 2
Backstop Commitment Schedule
[*****]




